Exhibit 10.39
 

--------------------------------------------------------------------------------

 
LEASE AGREEMENT
 

--------------------------------------------------------------------------------

 
between
 
NETWORK APPLIANCE, INC., a Delaware corporation,
 
as Landlord
 
and
 
PalmSource, Inc., a Delaware corporation,
 
as Tenant
 
For the Premises
Located At:
 
1240 Crossman Avenue
Sunnyvale, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

             
Page
1.
 
PREMISES
  
1
   
1.1.
  
Lease of Premises
  
1
   
1.2.
  
Cafeteria Space
  
1
   
1.3.
  
Fitness Center
  
1
   
1.4.
  
Furniture
  
1
   
1.5.
  
Shipping/Receiving Area
  
1
   
1.6.
  
Construction of Landlord’s Work
  
1
   
1.7.
  
Condition of Premises
  
1
   
1.8.
  
Access
  
1
2.
 
TERM
  
1
   
2.1.
  
Term
  
1
   
2.2.
  
Commencement Date
  
2
   
2.3.
  
Delay in Possession
  
2
   
2.4.
  
Early Occupancy
  
2
   
2.5.
  
Renewal Option
  
2
3.
 
RENT AND SECURITY DEPOSIT
  
3
   
3.1.
  
Base Rent
  
3
   
3.2.
  
Late Charges
  
3
   
3.3.
  
Security Deposit
  
3
4.
 
SERVICES
  
4
   
4.1.
  
Landlord’s Services.
  
4
   
4.2.
  
Interruption in Services
  
5
   
4.3.
  
Janitorial Services
  
5
5.
 
TAXES
  
5
   
5.1.
  
Payment of Real Property Taxes
  
5
   
5.2.
  
Definition of Real Property Taxes
  
5
   
5.3.
  
Personal Property Taxes
  
6
6.
 
OPERATING EXPENSES
  
6
   
6.1.
  
Operating Expenses
  
6
   
6.2.
  
Definition of Premises Operating Expenses
  
6
   
6.3.
  
Definition of Building Operating Expenses
  
6
   
6.4.
  
Definition of Project Operating Expenses
  
7
   
6.5.
  
Operating Expenses
  
8
7.
 
ESTIMATED EXPENSES
  
8
   
7.1.
  
Payment
  
8
   
7.2.
  
Adjustment
  
8
   
7.3.
  
Right to Inspect Books and Records
  
8
8.
 
USE
  
9
   
8.1.
  
Use of Premises
  
9
   
8.2.
  
Compliance with Laws
  
9
   
8.3.
  
Outside Areas
  
9
   
8.4.
  
Signs
  
9
   
8.5.
  
Waste Disposal
  
9
   
8.6.
  
Hazardous Material
  
10
   
8.7.
  
Use of Common Areas
  
11
   
8.8.
  
Parking
  
11
   
8.9.
  
Changes and Additions by Landlord
  
11
   
8.10.
  
Building Name and Address
  
11
   
8.11.
  
Rules and Regulations
  
11
   
8.12.
  
Antenna
  
12
9.
 
LANDLORD’S MAINTENANCE AND REPAIR
  
12
   
9.1.
  
Landlord’s Maintenance
  
12
   
9.2.
  
Procedure and Liability
  
13
   
9.3.
  
Waiver
  
13
   
9.4.
  
Landlord’s Right to Perform Tenant’s Covenants
  
13
10.
 
TENANT’S MAINTENANCE AND REPAIR
  
13
   
10.1.
  
Tenant’s Obligation to Maintain
  
13
11.
 
ALTERATIONS
  
13
   
11.1.
  
Trade Fixtures
  
13
   
11.2.
  
Consent Requirement for Alterations
  
13
   
11.3.
  
Possession
  
14



--------------------------------------------------------------------------------

   
11.4.
 
Alterations Required by Law
  
14
   
11.5.
 
Mechanic’s Liens
  
14
12.
 
FIRE AND CASUALTY DAMAGE
  
14
   
12.1.
 
Notice of Destruction
  
14
   
12.2.
 
Loss Covered by Insurance
  
14
   
12.3.
 
Loss Not Covered by Insurance
  
15
   
12.4.
 
Loss Caused by Tenant or Tenant’s Parties
  
15
   
12.5.
 
Destruction Near End of Term
  
15
   
12.6.
 
Destruction of Improvements and Personal Property
  
15
   
12.7.
 
Exclusive Remedy
  
15
   
12.8.
 
Lender Discretion
  
15
   
12.9.
 
Tenant’s Termination Rights
  
15
13.
 
CONDEMNATION
      
15
   
13.1.
 
Landlord’s Termination Right
  
15
   
13.2.
 
Tenant’s Termination Right
  
15
   
13.3.
 
Restoration and Abatement of Rent
  
15
   
13.4.
 
Temporary Taking
  
16
   
13.5.
 
Division of Condemnation Award
  
16
14.
 
LIABILITY OF LANDLORD; INDEMNITY BY TENANT
  
16
   
14.1.
 
Limitation on Landlord’s Liability
  
16
   
14.2.
 
Limitation on Recourse
  
16
   
14.3.
 
Indemnification of Landlord
  
16
   
14.4.
 
Notice of Claim or Suit
  
17
   
14.5.
 
Waiver of Jury Trial
  
17
15.
 
INSURANCE
  
17
   
15.1.
 
Tenant’s Insurance Obligations
  
17
   
15.2.
 
Requirements of Tenant’s Insurance Coverage
  
17
   
15.3.
 
Evidence of Tenant’s Insurance Coverage
  
17
   
15.4.
 
Release and Waiver of Subrogation
  
18
   
15.5.
 
Tenant’s Obligation to Reimburse
  
18
   
15.6.
 
Landlord’s Insurance Obligations
  
18
16.
 
LANDLORD’S RIGHT OF ACCESS
  
18
17.
 
ASSIGNMENT AND SUBLETTING
  
18
   
17.1.
 
Consent Requirement
  
18
   
17.2.
 
Procedure
  
19
   
17.3.
 
Landlord’s Election
  
19
   
17.4.
 
Terms of Transfer
  
19
   
17.5.
 
Corporate Reorganization
  
20
   
17.6.
 
Transfers to Affiliates
  
20
   
17.7.
 
Assignment in Bankruptcy
  
20
   
17.8.
 
Transfer by Landlord
  
21
18.
 
DEFAULT AND REMEDIES
  
21
   
18.1.
 
Events of Tenant’s Default
  
21
   
18.2.
 
Landlord’s Remedies
  
21
   
18.3.
 
Limitation on Exercise of Rights
  
22
   
18.4.
 
Waiver by Tenant of Certain Remedies
  
22
   
18.5.
 
Remedies Cumulative
  
22
19.
 
TENANT’S REMEDIES
  
22
   
19.1.
 
Landlord’s Default
        
19.2.
 
Tenant’s Remedies
  
23
20.
 
SURRENDER AND HOLDING OVER
  
23
   
20.1.
 
Surrender of the Premises
        
20.2.
 
Holding Over
  
23
   
20.3.
 
Entry at End of Term
  
23
21.
 
MORTGAGES
  
23
   
21.1.
 
Subordination
  
23
   
21.2.
 
Modifications of Lease
  
24
   
21.3.
 
Mortgagee Protection and Attornment
  
24
   
21.4.
 
Estoppel Certificates and Financial Statements
  
24
22.
 
GENERAL PROVISIONS
  
24
   
22.1.
 
Construction of Meaning
  
24
   
22.2.
 
Interest on Past-Due Obligations
  
24
   
22.3.
 
Time of Essence
  
24
   
22.4.
 
Binding Effect
  
24
   
22.5.
 
Choice of Law
  
24



--------------------------------------------------------------------------------

   
22.6.
 
Captions
  
24
   
22.7.
 
Amendments
  
24
   
22.8.
 
Waivers
  
24
   
22.9.
 
Fees and Expenses
  
25
   
22.10.
 
Merger
  
25
   
22.11.
 
Severability
  
25
   
22.12.
 
Security Measures
  
25
   
22.13.
 
Easements
  
25
   
22.14.
 
Performance Under Protest
  
25
   
22.15.
 
Conflict
  
25
   
22.16.
 
No Third Party Beneficiaries
  
25
   
22.17.
 
Effective Date/Nonbinding Offer
  
25
   
22.18.
 
Water, Oil and Mineral Rights
  
25
   
22.19.
 
Confidentiality
  
25
   
22.20.
 
Notices
  
26
   
22.21.
 
Corporate Authority
  
26
   
22.22.
 
Successors and Assigns
  
26
   
22.23.
 
Brokerage Commissions
  
26
   
22.24.
 
Entire Agreement
  
26
   
22.25.
 
Joint and Several Liability
  
26
   
22.26.
 
Quiet Enjoyment
  
26
   
22.27.
 
Survival
  
26
   
22.28.
 
Recording
  
26
   
22.29.
 
Counterparts
  
26
   
22.30.
 
Agency, Partnership or Joint Venture
  
26
   
22.31.
 
INTENTIONALLY OMITTED.
  
26
   
22.32.
 
Right of First Refusal
  
27
   
22.33.
 
Guarantor
  
27
   
22.34.
 
Master Lease
  
27



--------------------------------------------------------------------------------

 
LEASE AGREEMENT
(1240 Crossman Street)
 
BASIC LEASE PROVISIONS
 
1.      Effective Date:
    
April 19, 2002
    
2.      Landlord:
    
NETWORK APPLIANCE, INC., a Delaware corporation
    
3.      Landlord’s Address For Notice:
    
Network Appliance, Inc.
495 Java Drive
Sunnyvale, California 94089
Attention: Mr. Thom Bryant
Telephone: (408) 822–6175
Fax: (408) 822–4411
    
4.      Tenant:
    
PalmSource, Inc., a Delaware corporation
    
5.      Tenant’s Address For Notice:
    
PalmSource, Inc.
1240 Crossman Street
Sunnyvale, California _______
Attention: Doreen Yochum, Chief Administrative Officer
Telephone: _______________________________________
Fax: ____________________________________________
    
6.      Project:
    
All of the land (the “Project Land”) and the two (2) buildings thereon (one of
which is the Building) totalling approximately 221,112 rentable square feet more
particularly shown on Schedule 1 hereto.
    
7.      Building:
    
The approximately 125,648 rentable square foot three-story building located at
1240 Crossman Avenue in Sunnyvale, California on the land (“Land”) described in
Schedule 1 attached hereto.
    
8.      Premises:
    
The second and third floors of the Building, together with the lobby area on the
first floor of the Building, consisting of approximately 88,096 rentable square
feet more particularly shown on Exhibit A attached hereto.
    
9.      Term:
    
Approximately thirty-one (31) months, commencing on the Commencement Date and
terminating on the last day of the thirty-first (31st) month thereafter, but in
no event later than February 28, 2005 (the “Expiration Date”)
    
10.    Estimated Commencement Date:
    
August 1, 2002
    
11.    Base Rent Per Month:
    
Months
    
Monthly Base Rent
           
  1-12
    
$132,144 ($1.50/rsf)
           
13-24
    
$136,548.80 ($1.55/rsf)
           
25-31
    
$140,953.60 ($1.60/rsf)
    
12.    Broker:
    
Cornish & Carey Commercial (representing both Landlord and Tenant)
    
13.    Exclusive Parking Spaces:
    
Twenty (20) parking spaces shown on Schedule 4 attached hereto
    
14.    Permitted Uses:
    
The Premises will be used for office, distribution, lab, research and
development, sales, light assembly and other legal uses permitted by the Master
Lease.
    
15.    Tenant’s Minimum Liability
         Insurance Amount:
    
Five Million Dollars ($5,000,000)
    
16.    Security Deposit:
    
One Million Five Hundred Thousand Dollars ($1,500,000)
    
17.    Guarantor:
    
Palm, Inc., a Delaware corporation
    
18.    Tenant’s Proportionate Share of
         Premises Operating Expenses:
    
One Hundred Percent (100%)
    
19.    Tenant’s Proportionate Share of
         Building Operating Expenses:
    
Seventy-Three and Ninety-Two Hundredths Percent (73.92%); provided, however,
that, unless specified to the contrary in the Lease, Tenant’s Proportionate
Share of Building Operating Expenses shall be Ninety-Five and Eighty-Seven
Hundredths Percent (95.87%) so long as the Expansion Space (as defined in
Section 22.32 below) is unoccupied by Landlord for the conduct of Landlord’s
business or a third party tenant.
    



--------------------------------------------------------------------------------

20.    Tenant’s Proportionate Share of
         Project Operating Expenses:
    
Forty-Two and One Hundredth percent (42.01%)
21.    Master Lease:
    
That certain Lease Agreement (Phase IV-Land) dated as of October 2, 2000 between
BNP Leasing Corporation, a Delaware corporation (“Master Lessor”), as lessor,
and Landlord, as lessee, together with that certain Lease Agreement (Phase
IV-Improvements) dated as of October 2, 2000 between Master Lessor, as lessor,
and Landlord, as lessee.
22.    Exhibits:
    
“A”  Site Plan of Premises
“B”  Improvement Agreement
“C”  Commencement Date Memorandum
“D”  Rules and Regulations
“E”  Guaranty of Lease
23.    Schedules:
    
“1”   Project
“2”   Furniture
“3”   Parking Spaces
“4”   Equipment
“5”   Expansion Space

 
The Basic Lease Provisions set forth above and the Exhibits and Addenda, if any,
attached hereto are hereby incorporated into and made a part of this Lease. Each
reference in this Lease to any of the Basic Lease Provisions shall mean the
respective information hereinabove set forth and shall be construed to
incorporate all of the terms provided under the particular paragraph pertaining
to such information. In the event of any conflict between any of the Basic Lease
Provisions and the Lease, the latter shall control.
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
/s/ TSB
 
and
 
/s/DN    /s/DSY
  
Agree

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Landlord
     
Tenant
    



--------------------------------------------------------------------------------

 
1.    PREMISES.
 
1.1.    Lease of Premises.    Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises, together with (i) the exclusive right
to use Tenant’s Exclusive Parking Spaces (subject to the limitations set forth
in Section 8.8), and (ii) the right to use the Common Area (subject to the
limitations set forth in Section 8.7). As used herein, the term “Common Area”
shall mean: (i) the Parking Areas and related driveways and sidewalks serving
the Building or Project, (ii) the landscaped portions of the Project Land, and
(iii) the hallways and lobby areas of the Building that are not a portion of the
Premises or the Expansion Space. Landlord reserves the use of the exterior
walls, the roof and the area beneath and above the Building, together with the
right to install, maintain, use and replace ducts, wires, conduits and pipes
leading through the Building in locations which will not materially interfere
with Tenant’s use of the Building. Landlord and Tenant agree that (a) each has
had an opportunity to determine to its satisfaction the actual square footage of
the Premises, Building and Project, (b) all measurements of area contained in
this Lease are conclusively agreed to be correct and binding upon the parties,
and (c) any such subsequent determination that the area is more or less than
shown in this Lease shall not result in a change in any of the computations of
Rent, improvement allowances, or other matters described in this Lease where
area is a factor.
 
1.2.    Cafeteria Space.    Tenant and Tenant’s agents, employees, contractors,
assigns, subtenants and invitees (collectively, “Tenant’s Parties”) shall have
the non-exclusive right during the Term of this Lease to the use of the
cafeteria space (the “Cafeteria Space”) in the Building, along with Landlord and
Landlord’s agents, employees, contractors, assigns, tenants, invitees and other
occupants of the Project (collectively, the “Landlord’s Parties”), for the
purchase and consumption of the food sold therein. Such use shall be subject to
the prices, terms, conditions, rules and regulations established by Landlord for
the use thereof, which shall be established in a non-discriminatory manner by
Landlord in Landlord’s sole and absolute discretion. In addition, Tenant and the
Tenant Parties shall have the right to use the Cafeteria Space during
non-business hours (i.e., after 2:00 p.m.) for meetings, training sessions and
the like, together with Landlord and Landlord’s Parties and any tenants or
occupants of the Building pursuant to a system of reservations on a first
come-first serve basis to be reasonably administered by Landlord.
 
1.3.    Fitness Center.    Tenant and Tenant’s Parties shall have the
non-exclusive right during the Term of this Lease to use the fitness center (the
“Fitness Center”) in the Building, along with Landlord and Landlord’s Parties.
In connection therewith, Tenant shall be issued up to 330 passes (calculated on
the basis of one pass per each office in the Premises) for the use of the
Fitness Center, which passes shall be non-assignable, and shall be for the use
of Tenant and Tenant’s Parties only. The use of the Fitness Center by Tenant and
Tenant’s Parties shall be subject to the fees, terms, conditions, rules and
regulations established in a non-discriminatory manner by Landlord for the use
of the Fitness Center (including but not limited to the execution of waivers of
liability by any of Tenant’s Parties using the Fitness Center), which shall be
established by Landlord in Landlord’s sole and absolute discretion.
 
1.4.    Furniture.    Landlord shall also lease to Tenant throughout the Term of
this Lease, the furniture in the Premises described in Schedule 2 attached
hereto (the “Furniture”). Tenant shall lease the Furniture from Landlord in an
as-in condition, without representation or warranty, and shall surrender the
Furniture to Landlord upon the expiration or earlier termination of the Lease in
the same condition in which it received the Furniture, reasonable wear and tear
and damage caused by any peril not caused by Tenant or Tenant’s Parties or
condemnation excepted. Notwithstanding anything to the contrary contained in
this Section 1.4, Landlord represents and warrants for the benefit of Tenant
that Landlord owns the Furniture free and clear of any liens or encumbrances.
 
1.5.    Shipping/Receiving Area.    Tenant shall have the non-exclusive right,
along with Landlord and Landlord’s Parties, to use the shipping and receiving
area of the Building shown on the Approved Plans (as defined in Exhibit B
attached hereto) during the Term of the Lease. Tenant shall cooperate with
Landlord in sharing the use of such shipping and receiving area in a manner that
will cause a minimum amount of interference with other users of such area.
 
1.6.    Construction of Landlord’s Work.    Landlord shall cause certain work
(the “Landlord’s Work”) to be constructed to the Building in accordance with the
terms of the Improvement Agreement attached hereto as Exhibit B.
 
1.7.    Condition of Premises.    By taking possession of the Premises, Tenant
accepts the Premises on an as-is condition, in their then-existing condition,
without any representations or warranties by Landlord with respect to the
condition of the Land, Building, Common Areas or Premises. Notwithstanding the
foregoing, Landlord represents and warrants to Tenant that, as of the
Commencement Date, the building systems servicing the Building, including, but
not limited to plumbing, roof, electrical, landscaping, structural, HVAC, life
safety building infrastructure (including sprinklers) and the security/card
access system (collectively, the “Building Systems”) shall be in good working
order and repair. Landlord’s representation and warranty described herein: (i)
shall not apply in the event of damage to the Building Systems caused by Tenant
or Tenant’s Parties (as defined below), and (ii) shall survive the Commencement
Date for a period of twelve (12) months only. Any claims made by Tenant with
respect to such warranty more than twelve (12) months after the Commencement
Date shall be invalid and null and void. Furthermore, Tenant acknowledges and
agrees that Tenant’s sole remedy for a breach of such representation shall be to
require Landlord to repair the damage to the Building System in question, and
Tenant shall have no other liability or obligation hereunder.
 
1.8.    Access.    Tenant shall have access to and the right to use the Premises
twenty-four hours per day, seven (7) days per week, subject to emergencies or as
may otherwise be required by Laws.
 
2.    TERM.
 
2.1.    Term.    The Term of this Lease shall commence on the Commencement Date
and shall continue in full force and effect for the Term hereof, unless
terminated earlier pursuant to the terms hereof or extended pursuant to the
terms of Section 2.5 hereof.



1



--------------------------------------------------------------------------------

 
2.2.    Commencement Date.    The Commencement Date of the Lease shall be the
earlier of the date on which: (i) Tenant takes possession of any portion of the
Premises in order to conduct business thereon; (ii) the Premises would have been
Ready for Occupancy but for Tenant Delays (as defined in the Improvement
Agreement attached hereto as Exhibit B); or (iii) the Premises are Ready for
Occupancy, but, in the case of (ii) and (iii), in no event before the Estimated
Commencement Date. The Premises shall be deemed “Ready for Occupancy” on the
date of substantial completion (as defined herein) of all Landlord’s Work to be
constructed by Landlord in the Premises (but not the Cafeteria and Fitness
Center, which Tenant acknowledges shall not be substantially completed until
after the Commencement Date), except for punchlist items which do not prevent
Tenant from using the Premises for the Permitted Uses. Tenant shall, within ten
(10) days after receipt of demand, execute and deliver to Landlord a
Commencement Date Memorandum in the form attached hereto as Exhibit C
acknowledging the actual Commencement Date of this Lease. For purposes of this
Lease, “substantial completion’ shall mean the date by which all of the
following have occurred: (i) Landlord has substantially completed the Landlord’s
Work (other than the Cafeteria and the Fitness Center) in accordance with
Exhibit B of this Lease; (ii) Landlord has delivered possession of the Premises
and the Landlord’s Work (other than the Cafeteria and the Fitness Center) to
Tenant; and (iii) Landlord has obtained a temporary certificate of occupancy
from the appropriate governmental authorities required for the legal occupancy
of the Premises by Tenant. Notwithstanding anything to the contrary contained in
this Lease, if the Cafeteria and Fitness Center are not Ready for Occupancy by
October 1, 2002 (which date shall be subject to extension for Tenant Delays and
up to ninety (90) days of Force Majeure Delays (as defined in Exhibit B), for
each day thereafter that either the Cafeteria or the Fitness Center are not
Ready for Occupancy, Tenant shall receive as a credit against Base Rent (as
defined in Section 3.1 below) liquidated damages in the amount of Five Hundred
Dollars ($500.00) per day.
 
2.3.    Delay in Possession.    If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant in the condition required on or
before the Estimated Commencement Date, this Lease shall not be void or voidable
nor shall Landlord be liable to Tenant for any resulting loss or damage.
However, except as provided for in subsection 2.2(i) above, Tenant shall not be
liable for any Rent (as defined in Section 3.1 below) and the Commencement Date
shall not occur until the Premises are Ready for Occupancy, except that if
Landlord’s failure to make the Premises Ready for Occupancy by the Estimated
Commencement Date is attributable to any Tenant Delay, then the Commencement
Date shall not be advanced to the date on which possession of the Premises is
tendered to Tenant, and Landlord shall be entitled to full performance by Tenant
(including the payment of Rent) from the date the Premises would have been Ready
for Occupancy but for such Tenant Delays. Notwithstanding anything to the
contrary contained in this Lease, if, for any reason other than a Tenant Delay
or a Force Majeure Delay (but in no event more than ninety (90) days of Force
Majeure Delays), the Premises are not Ready for Occupancy by November 1, 2002,
Tenant shall have the right to terminate this Lease, in which case neither party
shall have any further liability hereunder and Landlord promptly shall refund to
Tenant all sums paid by Tenant to Landlord at the time that Tenant executed this
Lease.
 
2.4.    Early Occupancy.    Notwithstanding anything to the contrary in this
Lease, from and after June 15, 2002, Tenant and Tenant’s Parties shall have the
right, provided that the written consent of Master Lessor to this Lease has been
received, to enter the Building, including the research and development labs and
server room, at their sole risk, solely to install Tenant’s Trade Fixtures (as
defined in Section 11.1), communications equipment and other equipment therein;
provided, however, that (i) Tenant’s early entry shall not unreasonably
interfere with any of Landlord’s activities on the Premises during such period;
(ii) Tenant shall give Landlord written notice of such entry at least five (5)
days in advance; (iii) such entry on the Premises shall be on the terms of this
Lease, except that Tenant shall not be required to pay any Rent hereunder during
any period of early entry if Tenant is not conducting Tenant’s business on the
Premises; and (iv) Tenant shall provide Landlord before such early entry with
certificates of the insurance required of Tenant pursuant to the terms of this
Lease. Tenant acknowledges and agrees that the Building Systems and Landlord’s
Work shall not be fully operational during such period of early occupancy, and
that all utilities may not be available yet to the Premises. Landlord makes no
representation or warranty as to the Premises or the ability of Tenant to
perform Tenant’s fixturization or other activities during such period of early
occupancy.
 
        2.5.    Renewal Option.    Provided (i) Tenant is not in default beyond
applicable notice and cure periods under the terms of this Lease at the time
this renewal is exercised or at the commencement of the Renewal Term (as defined
below), (ii) Tenant has not assigned this Lease (except to a Permitted
Transferee as defined in Section 17.6 below) and is occupying at least
seventy-five percent (75%) of the Premises, including the Expansion Space
described in Section 22.32, if applicable, (iii) Landlord has not given more
than two (2) notices of default in any twelve (12) month period for nonpayment
of monetary obligations, (iv) Tenant has not sublet to a third party not a
Permitted Transferee more than twenty-five percent (25%) of the Premises and (v)
Landlord has either purchased the Project from Master Lessor or refinanced the
Master Lease on terms and conditions satisfactory to Landlord, in Landlord’s
sole discretion (collectively, the “Conditions Precedent”), Tenant shall have
the option to renew this Lease for the entire Premises (including the Expansion
Space, if applicable, for one (1) period of thirty-six (36) months, but in any
event not expiring later than February 28, 2008 (the “Renewal Term”). The
Renewal Term shall be on all the terms and conditions of this Lease, except that
(i) Base Rent for the Renewal Term shall be equal to $1.85 per rentable square
foot for the first twelve (12) months of the Renewal Term, $1.95 per rentable
square foot for the second twelve (12) months of the Renewal Term and $2.05 per
rentable square foot for the last twelve (12) months of the Renewal Term. Tenant
must exercise its option to renew this Lease by giving Landlord written notice
(an “Extension Notice”) of its election to do so no later than two hundred
seventy (270) nor earlier than three hundred sixty-five (365) days prior to the
end of the initial Term. Any Extension Notice not given in a timely manner shall
be void; and Tenant shall be deemed to have waived its renewal rights. The
renewal option set forth herein is personal to Tenant and any Permitted
Transferee and shall not be included in any assignment or subletting of this
Lease to any party not a Permitted Transferee.



2



--------------------------------------------------------------------------------

 
3.    RENT AND SECURITY DEPOSIT.
 
3.1.    Base Rent.    From and after the Commencement Date, Tenant shall pay the
Base Rent to Landlord on the first day of each calendar month in lawful money of
the United States, at Landlord’s Address or such other address as Landlord shall
from time to time designate in writing to Tenant for the payment of Rent,
without notice, demand, abatement, offset or deduction. Upon the execution of
this Lease, Tenant shall pay to Landlord the first month’s Base Rent. If the
Term commences (or ends) on a date other than the first (or last) day of a
month, Tenant shall pay on the Commencement Date or first day of the last month
a pro rata portion of Base Rent, prorated on a per diem basis with respect to
the portion of the month within the Term. Any sums other than Base Rent which
Tenant is obligated to pay under this Lease shall be deemed to be Additional
Rent due hereunder, whether or not such sums are designated “Additional Rent.”
The term “Rent” means the Base Rent and all Additional Rent payable hereunder.
 
3.2.    Late Charges.    Tenant acknowledges that late payment by Tenant of any
amount owed to Landlord under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to fix. Such costs include, without limitation,
processing and accounting charges, time spent addressing the issue with Tenant,
and late charges that may be imposed on Landlord by the terms of any encumbrance
or note secured by any encumbrance covering the Premises. Therefore, if any
installment of Rent or other payment due from Tenant is not received when past
due, Tenant shall pay to Landlord, as liquidated damages for Tenant’s failure to
make such timely payment, an additional sum of ten percent (10%) of the overdue
Rent or other payment per month as a late charge. Notwithstanding the foregoing,
not more than two (2) times in each twelve (12) month period (but not more than
five (5) times during the entire Term of the Lease), Landlord shall deliver to
Tenant written notice that such amount is past due and owing, in which event
such late fee shall not be due and owing unless such late amount is not paid
within three (3) business days of the date of such written notice. The parties
agree that this late charge represents a fair and reasonable estimate of the
administrative costs that Landlord will incur by reason of a late payment by
Tenant. Acceptance of any late payment charge shall not constitute a waiver of
Tenant’s default with respect to the overdue payment, nor prevent Landlord from
exercising any of the other rights and remedies available to Landlord under this
Lease, at law or in equity, including, but not limited to, the Interest Rate
imposed pursuant to Section 22.2.
 
3.3.    Security Deposit
 
3.3.1.    Not later than ten (10) business days after the date of Tenant’s
execution of this Lease, Tenant shall deposit with Landlord the cash sum stated
in Item 10 of the Basic Lease Provisions, to be held by Landlord as security for
the full and faithful performance of Tenant’s obligations under this Lease (the
“Security Deposit”). Subject to the last sentence of this Section, the Security
Deposit shall be understood and agreed to be the property of Landlord upon
Landlord’s receipt thereof, and may be utilized by Landlord in its discretion
towards the payment of all prepaid expenses by Landlord for which Tenant would
be required to reimburse Landlord under this Lease, including without limitation
brokerage commissions and the cost of Landlord’s Work. Upon any default beyond
applicable notice and cure periods by Tenant, including specifically Tenant’s
failure to pay Rent, whether or not Landlord is informed of or has knowledge of
the default, the Security Deposit shall be deemed to be automatically and
immediately applied, without waiver of any rights Landlord may have under this
Lease or at law or in equity as a result of the default, as a setoff for full or
partial compensation for that default. If any portion of the Security Deposit is
applied after a default by Tenant, Tenant shall within five (5) days after
written demand by Landlord deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount. Landlord shall not be
required to keep this Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on the Security Deposit. If Tenant
fully performs its obligations under this Lease, the Security Deposit or any
balance thereof shall be returned to Tenant after the expiration of the Term,
provided that Landlord may retain the Security Deposit to the extent and until
such time as all amounts due from Tenant in accordance with this Lease have been
determined and paid in full.
 
                3.3.2.    Notwithstanding anything to the contrary herein, in
lieu of a cash deposit, Tenant shall deliver the Security Deposit to Landlord in
the form of a clean, irrevocable, non-documentary and unconditional letter of
credit (the “Letter of Credit”) issued by and drawable upon any commercial bank,
trust company, national banking association or savings and loan association with
offices for banking purposes in San Jose, California, reasonably satisfactory to
Landlord (the “Issuing Bank”), which has outstanding unsecured, uninsured and
unguaranteed indebtedness, or shall have issued a letter of credit or other
credit facility that constitutes the primary security for any outstanding
indebtedness (which is otherwise uninsured and unguaranteed), that is then
rated, without regard to qualification of such rating by symbols such as “+” or
“-” or numerical notation, “Aa” or better by Moody’s Investors Service and “AA”
or better by Standard & Poor’s Rating Service, and has combined capital, surplus
and undivided profits of not less than Five Hundred Million Dollars
($500,000,000.00). Such Letter of Credit shall (a) name Landlord as beneficiary,
(b) be in the amount of the Security Deposit, (c) have a term of not less than
one year, (d) permit multiple drawings, (e) be fully transferable by Landlord
only to any successor in interest of Landlord in the Building and the Master
Lease or the holder of any Security Instrument (as defined in Section 21.1
below) without the payment of any fees or charges by Landlord, and (f) otherwise
be in form and content reasonably satisfactory to Landlord. If upon any
permitted transfer of the Letter of Credit, any fees or charges shall be so
imposed, then such fees or charges shall be payable solely by Tenant and the
Letter of Credit shall so specify. The Letter of Credit shall provide that it
shall be deemed automatically renewed, without amendment, for consecutive
periods of one year each thereafter during the Term unless the Issuing Bank
sends a notice (the “Non-Renewal Notice”) to Landlord by certified mail, return
receipt requested, not less than forty-five (45) days next preceding the then
expiration date of the Letter of Credit stating that the Issuing Bank has
elected not to renew the Letter of Credit. Landlord shall have the right, upon
receipt of the Non-Renewal Notice, to draw the full amount of the Letter of
Credit, by sight draft on the Issuing Bank, and shall thereafter hold or apply
the cash proceeds of the Letter of Credit pursuant to the terms of this Section
3.3 until Tenant delivers to Landlord a substitute Letter of Credit which meets
the requirements of this Section 3.3. The Issuing Bank shall agree with all
drawers, endorsers and bona fide holders that drafts drawn under and in
compliance with the terms of the Letter of Credit will be duly honored upon
presentation to the



3



--------------------------------------------------------------------------------

Issuing Bank. The Letter of Credit shall be subject in all respects to the
Uniform Customs and Practice for Documentary Credits (1993 revision),
International Chamber of Commerce Publication No. 500.
 
3.3.3.    If (i) an Event of Tenant’s Default by Tenant occurs in the payment or
performance of any of the terms, covenants or conditions of this Lease,
including the payment of Rent, and which includes any payment default following
Tenant’s bankruptcy as to which no notice or cure is required, or (ii) Landlord
receives a Non-Renewal Notice and Tenant does not provide a substitute Letter of
Credit satisfying the requirements of this Section 3.3 within ten (10) Business
Days following the date of such Non-Renewal Notice, Landlord may notify the
Issuing Bank in writing that either the event described in (i) or the event
described in (ii) has occurred and thereupon receive all or such portion of the
Security Deposit represented by the Letter of Credit as is then, and so long as
such Event of Tenant’s Default is continuing, thereafter needed for the uses
hereinbelow authorized, and use, apply, or retain the whole or any part of such
proceeds, as the case may be, to the extent required for the payment of any Base
Rent or any other sum as to which Tenant is in default beyond applicable notice
and cure periods, including (a) any sum which Landlord may expend or may be
required to expend by reason of the Event of Tenant’s Default, and/or (b) any
damages to which Landlord is entitled pursuant to this Lease, whether such
damages accrues before or after summary proceedings or other reentry by
Landlord. If Landlord applies or retains any part of the Security Deposit,
Tenant, within five (5) days after receipt of demand, shall deposit with
Landlord the amount so applied or retained so that Landlord shall have the full
Security Deposit on hand at all times during the Term. If Tenant shall fully and
faithfully comply with all of the terms, covenants and conditions of this Lease,
the cash Security Deposit and /or the Letter of Credit (or so much thereof as
remains after Landlord has been adequately compensated for damages due to
Tenant’s failure to comply fully with the terms, covenants and conditions of
this Lease) shall be returned to Tenant not later than thirty (30) days after
both the Expiration Date has occurred and Tenant has delivered possession of the
Premises to Landlord in the manner required by this Lease. Tenant expressly
agrees that Tenant shall have no right to apply any portion of the cash Security
Deposit or the Letter of Credit against any of Tenant’s obligations to pay Rent
hereunder. Notwithstanding anything contained in this Section 3.3 to the
contrary, if for any reason Landlord draws on the Letter of Credit, then Tenant
shall have the right, upon ten (10) days’ prior written notice to Landlord, to
obtain a refund from Landlord of any unapplied proceeds of the Letter of Credit
which Landlord has drawn upon, any such refund being conditioned upon Tenant
simultaneously delivering to Landlord a new replacement Letter of Credit in the
amount of the original Letter of Credit, and otherwise meeting the requirements
of this Section.
 
3.3.4.    Upon a sale of the Land or the Building or any financing of Landlord’s
interest therein, Landlord shall have the right to transfer the Letter of
Credit, as applicable, to the vendee or lender. With respect to the Letter of
Credit, within ten (10) business days after Tenant’s receipt of notice of such
sale or financing, Tenant, at its sole cost, shall arrange for the transfer of
the Letter of Credit to the new landlord or the lender, as designated by
Landlord in the foregoing notice or have the Letter of Credit reissued in the
name of the new landlord or the lender. Tenant shall look solely to the new
landlord or lender for the return of such Letter of Credit and the provisions
hereof shall apply to every transfer or assignment made of the Security Deposit
to a new landlord. Tenant shall not assign or encumber or attempt to assign or
encumber the Letter of Credit and neither Landlord nor its successors or assigns
shall be bound by any such action or attempted assignment, or encumbrance.
 
4.    SERVICES.
 
4.1.    Landlord’s Services.
 
4.1.1.    Landlord shall make customary arrangements with public utilities or
public agencies to furnish any electricity and water, steam and other utilities
customarily furnished or utilized in operating the facilities serving the
Premises, subject to the provisions of Section 14.
 
4.1.2.    Landlord shall furnish to Tenant during Tenant’s occupancy of the
Premises:
 
(a)        Tempered water at those points of supply provided for general use in
the Building;
 
(b)        Central heat and air conditioning in season, during 7:00 am to 7:00
pm, Mondays through Fridays, and from 8:00 a.m. to 1:00 p.m. on Saturdays,
excluding holidays (“Normal Building Hours”), at such temperatures and in such
amounts as are reasonably considered by Landlord to be standard or as may be
limited or controlled in time or amount by applicable laws, ordinances, rules
and regulations. Notwithstanding the foregoing, Landlord acknowledges and agrees
that the research and development labs, server room and IDF rooms being
installed as part of the Landlord’s Work will require heating, ventilation and
air conditioning twenty-four (24) hours per day, seven (7) days per week (the
“Extra HVAC Service”), and the cost for providing HVAC to these areas at all
times (subject to Section 4.2 below) will be included as Building Operating
Expenses and not as excess utilities and services pursuant to Section 4.1.3
below.
 
                (c)        Electrical facilities to provide sufficient lighting
for the permitted uses under this Lease and sufficient power for Tenant’s
machines and equipment necessary for the permitted uses; provided, however, that
Landlord shall have no obligation to install dedicated circuits or other special
circuitry or wiring except as may be included in the Landlord’s Work.
Notwithstanding, Landlord acknowledges and agrees that the research and
development labs, server room and IDF rooms being installed as part of the
Landlord’s Work will require electricity twenty-four (24) hours per day, seven
(7) days per week, and the cost for providing electricity to these areas at all
times (subject to Section 4.2 below) will be included as Building Operating
Expenses and not as excess utilities and services pursuant to Section 4.1.3
below.
 
(d)        Lamps, bulbs, starters and ballasts used in the Premises, provided
that all such lamps, bulbs, starters and ballasts shall be installed by Landlord
as part of Premises Operating Expenses; notwithstanding the



4



--------------------------------------------------------------------------------

foregoing, Landlord shall not be required to install lamps, bulbs, starters
and/or ballasts that exceed those required for the tenant improvements installed
in the Building as part of the Landlord’s Work (collectively, “Building Standard
Improvements”).
 
(e)        If there are any elevators in the Building, public elevator service
serving the floor(s) on which the Premises are situated during Normal Building
Hours. In addition, at least one (1) elevator, reasonably designated by
Landlord, shall be available twenty-four (24) hours per day, seven (7) days per
week.
 
4.1.3.    Landlord may furnish to the Premises utilities and services in excess
of those to be furnished under Section 4.1.2 above upon Tenant’s prior written
request without additional expense therefor to Tenant.
 
4.1.4.    Tenant shall not, without the prior written consent of Landlord, use
any electronic data processing equipment, special lighting in excess of Building
Standard Improvements, or any other item of electrical equipment which (singly)
consumes more than 0.5 kilowatts per hour at rated capacity or requires a
voltage other than one hundred twenty (120) volts single phase. If Tenant
desires to install any such data processing, extra lighting or electrical
equipment or if Tenant’s use of the Premises causes the Premises or any portion
of the Building to require air conditioning in excess of that customarily
provided to other areas of the Building leased to tenants, then Tenant shall
also pay all costs relating to the modification, installation, operating and
maintenance costs of such additional air conditioning which shall be performed
by Landlord. Such costs shall include, without limiting the generality of the
above, the cost of installing, maintaining or removing equipment to meter
electrical kilowatt consumption. Notwithstanding anything to the contrary
contained in this Lease, Landlord acknowledges and agrees that the electricity
and heating, ventilation and air conditioning necessary for the Extra HVAC
Service shall not be deemed excess utilities or services subject to the
provisions of Section 4.1.3 above.
 
4.1.5.    Tenant shall make no connection to the Building’s water supply without
Landlord’s prior written consent. If Landlord consents to any such connection,
Landlord will provide, at Tenant’s expense, a separate water meter for use by
Tenant in the Premises. Tenant shall pay, as Additional Rent, all costs and
expenses for said metered water, at the same rate charged Landlord by the
utility company, and for all costs and expenses in any way connected with the
installation, maintenance and/or removal of said separate water meter.
Notwithstanding anything to the contrary contained in this Lease, Landlord
acknowledges and agrees that the Landlord’s Work comprises Building Standard
Improvements, and the water necessary for Tenant’s operation of the Premises for
the Permitted Uses shall not be deemed excess utilities or services subject to
the provisions of Section 4.1.3 above.
 
4.2.    Interruption in Services.    Landlord shall not be liable for damages to
either persons or property, nor shall Landlord be deemed to have evicted Tenant,
nor shall there be any abatement of Rent, nor shall Tenant be relieved from
performance of any covenant on its part to be performed hereunder by reason of
(i) failure of Landlord to furnish any of the services listed in Section 4.1
above due to causes or circumstances beyond Landlord’s reasonable control, (ii)
breakdown of equipment or machinery utilized in supplying services due to causes
or circumstances beyond Landlord’s reasonable control, or (iii) cessation or
interruption of services due to causes or circumstances beyond Landlord’s
reasonable control. Landlord shall use reasonable diligence to make such repairs
as may be required to machinery or equipment within the Building, to provide
restoration of services, where the cessation or interruption of service has
occurred due to circumstances or conditions beyond the Building boundaries, to
cause the same to be restored, by diligent application or request to the
provider thereof. Notwithstanding anything to the contrary contained in this
Lease, if the Premises should become not reasonably suitable for Tenant’s use as
a consequence of cessation of utilities or services required to be provided to
the Premises by Landlord, the cessation occurs as the result of the negligence
or willful misconduct of Landlord or Landlord’s Parties, and the interference
with Tenant’s use of the Premises persists for ten (10) consecutive calendar
days, and Tenant does not use the Premises as a result thereof, then Tenant
shall be entitled to an equitable abatement of Rent to the extent of the
interference with Tenant’s use of the Premises occasioned thereby.
 
4.3.    Janitorial Services.    During the Term of this Agreement, Landlord
shall, as a Building Operating Expense (as defined in Section 6.3), provide
janitorial service throughout the Building on a five (5) day per week basis,
excluding holidays.
 
5.    TAXES.
 
5.1.    Payment of Real Property Taxes.    As Additional Rent, commencing on the
Commencement Date and continuing throughout the remainder of the Term, Tenant
shall pay to Landlord Tenant’s Proportionate Share of the Real Property Taxes
for each calendar year of the Lease in the manner described in Section 7 below.
Tenant acknowledges and agrees that the Project Land is located as one taxable
parcel, but that each of the buildings on the Project are taxed separately. For
the purposes of this Section 5, Tenant’s Proportionate Share of Real Property
Taxes shall equal 42.01% of the Real Property Taxes on the Project Land and
73.92% of the Real Property Taxes for the Building.
 
        5.2.    Definition of Real Property Taxes.    “Real Property Taxes”
shall be the sum of the following: all real property taxes, possessory interest
taxes, service payments in lieu of such taxes or fees, annual or periodic
license or use fees, excises, transit charges, housing fund assessments, open
space charges, childcare fees, school fees or any other assessments, levies,
fees or charges, general and special, ordinary and extraordinary, unforeseen as
well as foreseen (including fees “in–lieu” of any such tax or assessment) which
are assessed, levied, charged, confirmed or imposed by any public authority upon
the Project (or any real property comprising any portion thereof) or its
operations, together with all taxes, assessments or other fees imposed by any
public authority upon or measured by any Rent or other charges payable
hereunder, including any gross income tax or excise tax levied by the local
governmental authority, the federal government or any other governmental body
with respect to receipt of such rental, or upon, with respect to or by reason of
the development, possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by



5



--------------------------------------------------------------------------------

any tenant of the Project or any portion thereof (including, without limitation,
any reassessment levied on the value of the shell of the Building due to the
renovation thereof or reassessment based on the value of any improvements made
thereon by Tenant, or upon this transaction or any document to which Tenant is a
party creating or transferring an interest in the Project, together with any tax
imposed in substitution, partially or totally, of any tax previously included
within the aforesaid definition or any additional tax the nature of which was
previously included within the aforesaid definition, together with the costs and
expenses (including reasonable attorneys’ fees) of challenging any of the
foregoing or seeking the reduction in or abatement, redemption or return of any
of the foregoing, but only to the extent of any such reduction, abatement,
redemption or return. Notwithstanding anything to the contrary contained in this
Lease, Real Property Taxes shall not include (i) any franchise, corporate,
estate, gift or inheritance tax of Landlord, or any income, profits or revenue
tax or charge upon the net income of Landlord; (ii) penalties and interest for
Landlord’s failure to pay any Real Property Tax, other than those attributable
to Tenant’s failure to comply timely with its obligations pursuant to this
Lease, (iii) increases in Real Property Taxes (whether increases result from
increased rate, valuation, or both) attributable to additional improvements to
the Building or the Project unless constructed for Tenant’s primary benefit or
for the common benefit of Tenant and other tenants in the Project, or (iv) any
Real Property Taxes in excess of the amount which would be payable if such tax
or assessment expense were paid in installments over the required term therefor.
 
5.3.    Personal Property Taxes.    Prior to delinquency, Tenant shall pay all
taxes and assessments levied upon trade fixtures, alterations, additions,
improvements, inventories and other personal property located and/or installed
on the Premises by Tenant; and Tenant shall provide Landlord copies of receipts
for payment of all such taxes and assessments. To the extent any such taxes are
not separately assessed or billed to Tenant, Tenant shall pay the amount thereof
as invoiced by Landlord. Notwithstanding the foregoing, Tenant shall have the
right to contest the validity of any such tax or assessment described in this
Section 5.3 to the extent that the personal property in question is not assessed
as part of the Building or as a Real Property Tax and Tenant indemnifies,
defends, protects and holds Landlord harmless from any and all liabilities,
costs, expenses, damages and causes of action resulting from such a protest.
 
6.    OPERATING EXPENSES.
 
6.1.    Operating Expenses.    As Additional Rent, commencing on the
Commencement Date and continuing throughout the remainder of the Term, Tenant
shall pay Tenant’s Proportionate Share of the Premises Operating Expenses,
Tenant’s Proportionate Share of the Building Operating Expenses and Tenant’s
Proportionate Share of Project Operating Expenses.
 
6.2.    Definition of Premises Operating Expenses.    “Premises Operating
Expenses” shall mean all expenses and costs of every kind and nature that
Landlord shall pay or become obligated to pay because of or in connection with
the ownership, maintenance, repair, replacement and operation of the Premises
which are not Building Operating Expenses or Project Operating Expenses,
including but not limited to, the following:
 
(a)    The costs of operating, managing, maintaining and repairing the Premises.
 
(b)    The cost of the janitorial services, if any, provided to the Premises by
Landlord.
 
(c)    The cost of repairing and replacing light fixtures, light bulbs and other
lighting equipment in the Premises.
 
(d)    The cost of any maintenance, servicing, repair or replacement of any
electrical, plumbing, security and HVAC systems which service the Premises only,
including but not limited to those serving the research and development
laboratories, server room and IDF rooms in the Premises.
 
6.3.    Definition of Building Operating Expenses.    “Building Operating
Expenses” shall mean all expenses and costs of every kind and nature that
Landlord shall pay or become obligated to pay because of or in connection with
the ownership, maintenance, repair, replacement and operation of the Building
(including the Common Areas of the Building, if any), but excluding the
Premises, the costs for which are included as Premises Operating Costs above,
and the Cafeteria and the Fitness Center, the costs for which are included as
Project Operating Expenses below, including but not limited to, the following.
 
(a)    Cost of all supplies, tools, equipment and materials, whether purchased
or leased, used in the operation and maintenance of the Building.
 
(b)    Cost of utilities for the Land and Building (including the Premises),
including but not limited to, water, steam, sewer, waste disposal, gas and
electricity, and power for heating, lighting, air conditioning and ventilating
the Land and Building (including the Premises);
 
(c)    The cost of operating, managing, maintaining and repairing the utility,
mechanical, sanitary, and storm drainage systems of the Building, as well as all
of Landlord’s other Building repair and maintenance obligations pursuant to the
terms of this Lease;
 
                (d)    The cost of contesting the validity or applicability of
any government enactments that may affect the Building Operating Expenses;
 
(e)    The cost of all maintenance and service agreements for the Building and
the equipment therein that are not exclusive to the Premises.



6



--------------------------------------------------------------------------------

 
(f)    The cost of all insurance relating to the Building, including but not
limited to, fire and extended coverage insurance, rental loss or abatement
insurance, casualty and liability insurance, and earthquake and flood insurance
applicable to the Building and Landlord’s personal property used in connection
therewith, plus the cost of all deductible payments made by Landlord in
connection therewith. Notwithstanding anything to the contrary contained in this
Lease, if Tenant’s Proportionate Share of any deductible for earthquake
insurance exceeds Fifty Thousand Dollars ($50,000) in any one occurrence, then
Tenant may, at Tenant’s option, instead pay such excess on an amortized basis
(based on the useful life of the improvement or improvements to be repaired or
replaced, as determined in accordance with generally accepted accounting
principles), together with interest thereon equal to ten percent (10%) per
annum, on a straight line basis as Additional Rent at the same time and in the
same manner as Base Rent is due hereunder.
 
(g)    Cost of repairs, replacements, alteration and general maintenance
(excluding repairs, replacements and general maintenance paid for with proceeds
of insurance or condemnation or by third parties) of the Building.
 
(h)    Costs of licenses, permits and inspection fees related to the Building.
 
(i)    Amortization of the cost, together with reasonable financing charges, of
furnishing and installing capital investment items which (i) are primarily for
the purpose of (A) reducing Building Operating Expenses or avoiding increases in
Building Operating Expenses in Landlord’s good faith estimate, or (B) promoting
safety, or (C) are be required by Law. All such costs shall be amortized over
the useful life of the capital investment items with the useful life and
amortization schedule being determined in accordance with generally accepted
accounting principles (in no event to extend beyond the useful life of the item
in question).
 
(j)    All other operating costs, legal, accounting, architectural, supervisory,
engineering, consulting, janitorial, security, property management (excluding
any cost for security personnel) and other professional fees incurred in
connection with the performance of other items that are within the scope of
Building Operating Expenses.
 
6.4.    Definition of Project Operating Expenses.    “Project Operating
Expenses” shall mean all expenses and costs of every kind and nature that
Landlord shall pay or become obligated to pay because of or in connection with
the ownership, maintenance, repair, replacement and operation of the Common
Areas of the Project and the Cafeteria Space and the Fitness Center in the
Building (collectively, the “Project Common Areas”) which are not Premises
Operating Expenses or Building Operating Expenses, including but not limited to
the following:
 
(a)    Cost of all supplies, tools, equipment and materials, whether purchased
or leased, used in the operation and maintenance of the Project Common Areas.
 
(b)    Cost of utilities for the Project Common Areas, including but not limited
to gas and electricity.
 
(c)    The cost of operating, managing, maintaining and repairing the utility,
mechanical, sanitary and storm drainage systems of the Project Common Areas, as
well as all of Landlord’s other Project Common Areas repair and maintenance
obligations pursuant to the terms of this Lease.
 
(d)    The cost of contesting the validity or applicability of any government
enactments that may affect the Project Operating Expenses;
 
(e)    The cost of all maintenance and service agreements for the Project Common
Areas.
 
(f)    Cost of repairs, replacements, alteration and general maintenance
(excluding repairs, replacements and general maintenance paid for with proceeds
of insurance or condemnation or by third parties) of the Project Common Areas.
 
(g)    Costs of licenses, permits and inspection fees related to the Project
Common Areas.
 
(h)    Amortization of the cost, together with reasonable financing charges, of
furnishing and installing capital investment items which (i) are primarily for
the purpose of (A) reducing Project Operating Expenses or avoiding increases in
Project Operating Expenses in Landlord’s good faith estimate, or (B) promoting
safety, or (C) may be required by Law. All such costs shall be amortized over
the useful life of the capital investment items with the useful life and
amortization schedule being determined in accordance with generally accepted
accounting principles (in no event to extend beyond the remaining useful life of
the item in question).
 
(i)    The cost of any food preparation, janitorial or management services for
the Cafeteria Space, along with any costs incurred by Landlord in subsidizing
the food prices offered at the Cafeteria Space.
 
(j)    The cost of administering or participating in any traffic management or
traffic maintenance programs mandated or required for the Project.
 
        All other operating costs, legal, accounting, architectural,
supervisory, engineering, consulting, property management and other professional
fees incurred in connection with the performance of other items that are within
the scope of Project Operating Expenses.



7



--------------------------------------------------------------------------------

 
6.5.    Fitness Center Operating Expenses.    Tenant shall also pay Landlord
seventeen percent (17%) of the cost of any management and janitorial services
for the Fitness Center, along with any costs incurred by Landlord in subsidizing
the fees charged for use of the Fitness Center. Such operating expenses shall be
due and payable at the same time and in the same manner as Operating Expenses
are due under this Lease.
 
6.6.    Operating Expenses.    “Operating Expenses” shall mean, collectively,
the Premises Operating Expenses, Building Operating Expenses and Project
Operating Expenses. In addition, the Operating Expenses shall include a property
management fee equal to three percent (3%) of the Base Rent then payable under
this Lease. Notwithstanding anything to the contrary contained in this Lease,
Operating Expenses shall not include, and Tenant shall have no obligation to pay
for, the following: (i) the costs of repair, replacement, or restoration work
occasioned by any casualty pursuant to Section 12 below or condemnation pursuant
to Section 13 below; (ii) leasing commissions, advertising expenses, promotional
expenses, attorneys’ fees, disbursements, and other costs and expenses incurred
in procuring prospective tenants, negotiating and executing leases, and
constructing improvements required to prepare for a new tenant’s occupancy;
(iii) finance and debt service fees, principal and/or interest on debt or
amortization payments on any mortgages executed by Landlord covering Landlord’s
property, any other indebtedness of Landlord, and rental under any ground lease
or leases for the Building or the Project; (iv) any depreciation allowance or
expense, amortization (except as expressly provided for in this Section 6),
expense reserve and other non-cash items; (v) except for management fees,
Landlord’s general overhead; (vi) any costs or expenses representing any amount
paid for services and materials to a (personal or business) related person,
firm, or entity to the extent such amount exceeds the amount that would have
been paid for such service or materials at the then existing market rates in the
absence of such relationship; (vii) costs of electrical energy furnished and
metered directly to tenants of the Building or for which Landlord is entitled to
be reimbursed by tenants as additional rental over and above that tenant’s Base
Rent or pass-through of Operating Expenses; (viii) the cost of any work or
service furnished to any tenant or occupant of the Building at such tenant’s
cost; (ix) the costs and expenses incurred in resolving disputes with other
tenants, other occupants, or prospective tenants or occupants of the Building or
the Project, collecting rents or otherwise enforcing leases of the tenants of
the Building or the Project; (x) increases in insurance costs caused by the
activities of another tenant of the Building or the Project; (xi) the costs for
items and services which any tenant reimburses Landlord or pays third persons,
to the extent of such reimbursement or payment; (xii) costs incurred in
connection with the presence of any Hazardous Materials (as defined in Section
8.6.1 below), except to the extent caused by the release or emission of the
Hazardous Materials in question by Tenant; (xiii) the costs and expenses
attributable to the construction of the Building or Project, including
correcting defects in the construction of the Building or Project or in the
Building or Common Area equipment; (xiv) the costs (excluding increased Real
Property Taxes and other operating expenses related thereto) for any additions
or improvements to the Building or the Project after the original construction;
(xv) the costs of repairs or maintenance which are reimbursed by warranties or
service contracts in existence on the Commencement Date and to the extent such
maintenance and repairs are or would have been made at no cost to Landlord;
(xvi) the costs and expenses incurred in leasing equipment or systems that would
ordinarily constitute a capital expenditure if such equipment or systems were
purchased; (xvii) the costs of repairs, alterations, and general maintenance
necessitated by the sole active negligence or willful misconduct of Landlord or
Landlord Parties, or repairs, alterations, and general maintenance necessitated
by the negligence or willful misconduct of any other tenant (excluding Tenant)
or occupant of the Building or Project or any of their respective agents,
employees, contractors, invitees, or licensees; (xviii) interest or penalties
due to the late payment of taxes, utility bills or other such costs not caused
by Tenant’s failure to make payments due hereunder; (xix) any cost for overtime
or other expenses to Landlord in curing defaults; and (xx) the costs, including
fines, penalties, and legal fees, incurred due to violations by Landlord, its
employees, agents, or contractors or assigns, or any other tenant (excluding
Tenant) or occupant of the Building or Project of building codes, any
governmental rule or requirement or the terms and conditions of any lease
pertaining to the Building or any other contract.
 
7.    ESTIMATED EXPENSES.
 
7.1.    Payment.    “Estimated Expenses” for any particular year shall mean
Landlord’s estimate of the Operating Expenses for a calendar year. On or about
the last month of each calendar year, Landlord shall give Tenant notice of the
Estimated Expenses for the ensuing calendar year. Tenant shall pay Tenant’s
share of the Estimated Expenses with the installments of Base Rent in monthly
installments on the first day of each calendar month during such year. If at any
time Landlord determines that Operating Expenses are projected to vary from the
then Estimated Expenses by more than five percent (5%), Landlord may, by notice
to Tenant, revise such Estimated Expenses, and Tenant’s monthly installments for
the remainder of such year shall be adjusted so that by the end of such calendar
year Tenant has paid to Landlord Tenant’s share of the revised estimate for such
year.
 
        7.2.    Adjustment.    “Operating Expenses Adjustment” (or “Adjustment”)
shall mean the difference between Estimated Expenses and the actual Operating
Expenses for any calendar year. After the end of each calendar year, Landlord
shall deliver to Tenant a statement of the Operating Expenses for such calendar
year, accompanied by a computation of the Adjustment. If Tenant’s payments are
less than Tenant’s share thereof, then Tenant shall pay the difference within
twenty (20) days after receipt of such statement. If Tenant’s payments exceed
Tenant’s share thereof, then (provided that Tenant is not in default), Landlord
shall credit such amount to the installments thereof next coming due; provided,
however, that if the credit or amount due and owing to Tenant is not determined
until after the expiration or earlier termination of this Lease, Landlord pay
such amount to Tenant within twenty (20) days after the date of the statement.
 
        7.3.    Right to Inspect Books and Records.    Notwithstanding anything
to the contrary contained in this Lease, within one hundred twenty (120) days
after receipt by Tenant of Landlord’s statement of Operating Expenses for any
prior calendar year during the Term, Tenant or its authorized representative
shall have the right, at Tenant’s sole expense, to inspect the books of Landlord
during the business hours of Landlord at Landlord’s office in the Building, or,
at Landlord’s option, such other location as Landlord reasonably may specify,
for the purpose of verifying the information contained in the statement. Tenant
may not use an auditor compensated on a contingency basis for the



8



--------------------------------------------------------------------------------

purposes of this audit. Unless Tenant asserts specific errors within one hundred
twenty (120) days after receipt of the statement, the statement shall be deemed
correct as between Landlord and Tenant, except as to individual components
subsequently determined to be in error by a future audit. Landlord and Tenant
shall each use their good faith efforts to cooperate with each other to resolve
any discrepancies between Landlord and Tenant in the accounting of Operating
Expenses.
 
8.    USE.
 
8.1.    Use of Premises.    Tenant shall use the Premises solely for the
Permitted Uses specified in Item 14 of the Basic Lease Provisions. Tenant shall
not do anything in or about the Premises which will (i) cause structural injury
to the Building; or (ii) cause damage to any part of the Building, except to the
extent reasonably necessary for the installation of Tenant’s Trade Fixtures and
Tenant’s Alterations (each as defined in Section 11 of this Lease), and then
only in a manner which has been first approved by Landlord in writing, which
approval shall not be unreasonably withheld or delayed. Tenant shall not operate
any equipment within the Premises which will (w) materially damage the Building,
Common Area or Project; (x) overload existing electrical systems or other
mechanical equipment servicing the Building; (y) impair the efficient operation
of the sprinkler system or the heating, ventilating or air conditioning (“HVAC”)
equipment within or servicing the Building; or (z) damage, overload or corrode
the sanitary sewer system. Tenant shall not attach, hang or suspend anything
from the ceiling, roof, walls or columns of the Building or set any load on the
floor in excess of the load limits for which such items are designed nor operate
hard wheel forklifts within the Building. Any dust, fumes, or waste products
generated by Tenant’s use of the Premises shall be contained and disposed so
that they do not (1) create an unreasonable fire or health hazard; (2) damage
the Premises; or (3) result in the violation of any law, ordinance, rule,
ruling, statute or restriction affecting the Premises (collectively, “Laws”).
Tenant shall not change the exterior of the Building or install any equipment or
antennas on or make any penetrations of the exterior or roof of the Building,
except as provided for in Section 8.12 hereof. Tenant shall not commit any waste
in or about the Premises, and Tenant shall keep the Premises in a neat, clean,
attractive and orderly condition, free of any nuisances. Tenant shall not
conduct on any portion of the Premises any sale of any kind, including any
public or private auction, fire sale, going-out-of-business sale, distress sale
or other liquidation sale.
 
8.2.    Compliance with Laws.    Tenant shall be responsible for and shall at
Tenant’s own cost and expense obtain any and all licenses and permits necessary
for any Permitted Use. Tenant shall not use the Premises in any manner which
violates any Laws or Private Restrictions which affect the Premises. Subject to
the provisions of Section 11.4 below, Tenant shall abide by and promptly observe
and comply with all Laws and Private Restrictions. Tenant shall not use the
Premises in any manner which will cause a cancellation of any insurance policy
covering Tenant’s Alternations, Trade Fixtures or any improvements installed by
Landlord at its expense or which poses an unreasonable risk of damage or injury
to the Premises. Tenant shall not sell, or permit to be kept, used, or sold in
or about the Premises any article which may be prohibited by the standard form
of fire insurance policy. Tenant shall comply with all reasonable requirements
of any insurance company, insurance underwriter, or Board of Fire Underwriters
which are necessary to maintain the insurance coverage carried by either
Landlord or Tenant pursuant to this Lease. As used herein, the term “Private
Restrictions” shall mean all recorded covenants, conditions and restrictions,
private agreements, reciprocal easement agreements, and any other recorded
instruments affecting the use of the Premises. Landlord represents and warrants
that Landlord has provided Tenant with copies of any Private Restrictions in
Landlord’s possession.
 
8.3.    Outside Areas.    No materials, supplies, tanks or containers,
equipment, finished products or semifinished products, raw materials, inoperable
vehicles or articles of any nature shall be stored upon or permitted to remain
outside of the Building except in fully fenced and screened areas outside the
Building which have been designed for such purpose and have been approved in
writing by Landlord for such use by Tenant.
 
8.4.    Signs.    Tenant shall have the exclusive rights to install one (1) sign
on the exterior of the Building. Tenant shall also have a pro-rata right (based
on Tenant’s Proportionate Share of the Building) to use the monument sign for
the Building. Tenant shall not place on any portion of the Building, Project or
Premises or monument sign for the Building any sign, placard, lettering in or on
windows, banner, displays or other advertising or communicative material which
is visible from the exterior to the Building without the prior written approval
of Landlord, which shall not be unreasonably withheld or delayed. Tenant may
erect no more than one (1) sign on the Building, and such sign may be for the
identification of Tenant only. The approved sign shall strictly conform to all
Laws, Private Restrictions, and Landlord’s reasonable sign criteria, and shall
be installed at the expense of Tenant. Tenant shall maintain such sign in good
condition and repair. If Tenant fails to maintain Tenant’s sign, or if Tenant
fails to remove such sign upon the expiration or earlier termination of this
Lease and repair any damage caused by such removal, Landlord may do so at
Tenant’s expense, which expense, together with interest thereon at the Interest
Rate, shall be paid by Tenant to Landlord within five (5) days after receipt of
demand. To the extent Tenant assigns or sublets more than sixty percent (60%) of
the Building to a third party not a Permitted Transferee, Tenant shall lose its
signage rights and Tenant shall remove its sign from the Building within thirty
(30) days of such assignment or subletting. In any event, Tenant’s rights under
this Section 8.4 are personal to Tenant and any Permitted Transferee, and may
not be assigned to any party other than a Permitted Transferee; nor shall any
subtenant of Tenant (other than a Permitted Transferee) have the signage rights
described in this Section 8.4.
 
        8.5.    Waste Disposal.    Tenant shall store its waste either inside
the Building or within outside trash enclosures on the Premises that are fully
fenced and screened in compliance with all Private Restrictions, and designed
for such purpose. All entrances to such outside trash enclosures shall be kept
closed, and waste shall be stored in such manner as not to be visible from the
exterior of such outside enclosures. Tenant shall cause all of its waste to be
regularly removed from the Premises at Tenant’s sole cost. Tenant shall keep all
fire corridors and mechanical equipment rooms in the Building free and clear of
all obstructions at all times.



9



--------------------------------------------------------------------------------

 
8.6.    Hazardous Material.
 
8.6.1.    Definition of Hazardous Materials.    For purposes of this Lease, the
term “Hazardous Materials” shall mean the substances included within the
definitions of the terms “Hazardous Substance” under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et. seq., and the California Carpenter-Presley-Tanner
Hazardous Substances Account Act, California Health & Safety Code Section 25300
et. seq., and regulations promulgated thereunder, as amended. “Hazardous Waste”
shall mean (a) any waste listed as or meeting the identified characteristics of
a “Hazardous Waste” under the Resource Conservation and Recovery Act of 1976, 42
U.S.C. Section 6901 et. seq. and regulations promulgated pursuant thereto, or
(b) any waste meeting the identified characteristics of “Hazardous Waste” under
California Hazardous Waste Control Law, California Health and Safety Code
Section 25100 et. seq., and regulations promulgated pursuant thereto.
 
8.6.2.    Prohibition on Use.    Tenant shall not cause or permit any Hazardous
Materials to be brought upon, stored, used, generated, released or disposed of
on, under, from or about the Project, Building or Premises (including without
limitation the soil and groundwater thereunder) without the prior written
consent of Landlord. Landlord may, in its sole but reasonable discretion, place
such conditions as Landlord reasonably deems appropriate with respect to any
such Hazardous Materials, and may further require that Tenant demonstrate that
any such Hazardous Materials are necessary or useful to Tenant’s business and
will be generated, stored, used and disposed of in a manner that complies with
all applicable Laws and Private Restrictions and with good business practices.
Tenant understands that Landlord may utilize an environmental consultant to
assist in determining conditions of approval in connection with the presence,
storage, generation or use of Hazardous Materials by Tenant on or about the
Premises, and Tenant agrees that any costs incurred by Landlord in connection
therewith shall be reimbursed by Tenant to Landlord as Additional Rent hereunder
upon demand. Notwithstanding anything to the contrary contained in this Lease,
Landlord hereby consents to Tenant’s use in the Premises of customary and
ordinary office and cleaning products in amounts reasonably necessary for the
Permitted Uses of the Premises, so long as Tenant’s use thereof is in compliance
with all applicable Laws and Private Restrictions.
 
8.6.3.    Landlord’s Investigation Rights.    Landlord and Landlord’s Parties
shall have the right, but not the obligation, to inspect, sample and/or monitor
the Building and/or the soil or groundwater of the Premises thereunder at any
time to determine whether Tenant is complying with the terms of this Section
8.6, and in connection therewith Tenant shall provide Landlord with full access
to all relevant facilities, records and personnel. Tenant shall have the right
to have an employee accompany Landlord and any Landlord’s Parties entering the
Premises for this purpose. Tenant shall not be responsible for the cost of any
inspection, sampling or monitoring unless the same evidences that Tenant is not
in compliance with the provisions of this Section 8.6. If Tenant is not in
compliance with any of the provisions of this Section 8.6, or in the event of a
release of any Hazardous Material on, under or about the Premises by Tenant or
Tenant’s Parties, Landlord and Landlord’s Parties shall have the right, but not
the obligation, without limitation upon any of Landlord’s other rights and
remedies under this Lease, to enter the Premises at reasonable times and upon
reasonable prior notice (except in the case of emergency, when no notice shall
be required) to discharge Tenant’s obligations under this Section 8.6 at
Tenant’s expense, including without limitation the taking of emergency or
long-term remedial action. Landlord and Landlord’s Parties shall use good faith
efforts to minimize interference with Tenant’s business in connection therewith,
but shall not be liable for any such interference except to the extent caused by
their gross negligence or willful misconduct. In addition, Landlord, at Tenant’s
expense, shall have the right, but not the obligation, to join and participate
in any legal proceedings or actions initiated in connection with any claims
arising out of the storage, generation, use or disposal by Tenant or Tenant’s
Parties of Hazardous Materials on, under, from or about the Project, Building or
Premises.
 
                8.6.4.    Tenant’s Remediation Obligations.    If the presence
of any Hazardous Materials on, under, from or about the Premises caused or
permitted by Tenant or Tenant’s Parties results in (i) injury to any person;
(ii) injury to or any contamination of the Premises; or (iii) injury to or
contamination of any real or personal property wherever situated, Tenant, at
Tenant’s expense, shall promptly take all actions necessary to return the
Premises to the condition existing prior to the introduction of such Hazardous
Materials and to remedy or repair any such injury or contamination, including
without limitation, any cleanup, remediation, removal, disposal, neutralization
or other treatment of any such Hazardous Materials. Notwithstanding the
foregoing, Tenant shall not, without Landlord’s prior written consent, take any
remedial action in response to the presence of any Hazardous Materials on, under
or about the Premises or enter into any similar agreement, consent, decree or
other compromise with any governmental agency with respect to any Hazardous
Materials claims; provided however, Landlord’s prior written consent shall not
be necessary in the event that the presence of Hazardous Materials on, under or
about the Premises (a) imposes an immediate threat to the health, safety or
welfare of any individual or (b) is of such a nature that an immediate remedial
response is necessary and it is not possible to obtain Landlord’s consent before
taking such action. If Landlord at any time discovers that Tenant or Tenant’s
Parties have caused or permitted the release of Hazardous Materials on, under,
from or about the Premises which were not consented to by Landlord or which is
in violation of applicable Laws, Tenant shall, at Landlord’s request,
immediately prepare and submit to Landlord a comprehensive plan, subject to
Landlord’s approval, specifying the actions to be taken by Tenant to return the
Premises to the condition existing prior to the introduction of Hazardous
Materials. Upon Landlord’s approval of such cleanup plan, Tenant shall, at is
expense, and without limitation of any rights and remedies of Landlord under
this Lease or at law or in equity, immediately implement such plan and proceed
to cleanup such Hazardous Materials in accordance with all applicable Laws and
as required by such plan and this Lease. Notwithstanding the foregoing or
anything to the contrary contained in this Lease, under no circumstance shall
Tenant be liable for any losses, costs, claims, liabilities or damages
(including attorneys’ and consultants’ fees) of any type or nature, directly or
indirectly arising out of or in connection with any Hazardous Materials present
at any time on or about the Premises, the Building or the Project, or the
violation of any applicable Laws, except to the extent that any of the foregoing
actually results from the release or disposal of Hazardous Materials by Tenant
or Tenant’s Parties.



10



--------------------------------------------------------------------------------

 
8.6.5.    Tenant’s Indemnification.    Tenant shall indemnify, hold harmless,
protect and defend (with attorneys reasonably acceptable to Landlord) Landlord
and any successors to all or any portion of Landlord’s interest in the Premises
from and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation reasonable attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the presence, use, generation, storage, treatment, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises and/or the Building or Project by Tenant or Tenant’s
Parties, specifically including without limitation the cost of any required or
necessary repair, restoration, cleanup or detoxification of the Premises, and
the preparation of any closure or other required plans, whether or not such
action is required or necessary during the Term or after the expiration of this
Lease.
 
8.6.6    Landlord’s Indemnification.    Landlord shall indemnify, hold harmless,
protect and defend (with attorneys reasonably acceptable to Tenant) Tenant and
any successors to all or any portion of Tenant’s interest in the Premises from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation reasonable attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the presence, use, generation, storage, treatment, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises and/or the Building by Landlord or Landlord’s Parties,
specifically including without limitation the cost of any required or necessary
repair, restoration, cleanup or detoxification of the Premises, and the
preparation of any closure or other required plans, whether or not such action
is required or necessary during the Term or after the expiration of this Lease.
 
8.6.7.    Survival.    The provisions of this Section 8.6 shall expressly
survive the expiration or sooner termination of this Lease.
 
8.7.    Use of Common Areas.    Landlord shall at all times during the Term have
exclusive control of the Common Areas, and restrain any use or occupancy, except
as authorized by Landlord’s rules and regulations. Tenant shall keep the Common
Areas clear of any obstruction or unauthorized use related to Tenant’s
operations. Nothing in this Lease shall be deemed to impose liability upon
Landlord for any damage to or loss to the property of or for any injury to,
Tenant or Tenant’s Parties. Landlord may temporarily close any portion of the
Common Areas for repairs, remodeling and/or alterations, to prevent a public
dedication or the accrual of prescriptive rights, or for any other reason deemed
sufficient by Landlord, so long as Landlord’s exercise of such rights does not
unreasonably interfere with Tenant’s use of or access to the Premises or with
Tenant’s parking rights. Tenant acknowledges and agrees that one of the
emergency exits for the Building and Common Areas is located in the Premises,
and that occupants of the Building shall have the right to use such exit in the
event of an emergency.
 
8.8.    Parking.    At no cost to Tenant, Tenant is allocated and shall have:
(i) the exclusive right to use the number of Exclusive Parking Spaces designated
in Item 13 of the Basic Lease Provisions for Tenant’s use and the use of
Tenant’s Parties, the location of which is identified on Schedule 3 attached
hereto, and (ii) the non-exclusive right to use, along with others, the
remaining parking spaces serving the Building on a first come-first served
basis. Tenant shall not at any time park its vehicles or the vehicles of others
in any portion of the Premises not designated by Landlord as a non-exclusive
parking area. Neither Tenant nor Tenant’s Parties shall have the exclusive right
to use any specific non-exclusive parking space. All trucks and delivery
vehicles shall be (i) loaded and unloaded in a manner which does not
unreasonably interfere with the businesses of other occupants of neighboring
buildings; and (ii) permitted to remain on the Premises only so long as is
reasonably necessary to complete loading and unloading. In the event Landlord
elects or is required by any Law to limit, control or report on parking in the
Premises, whether by validation of parking tickets or any other method of
assessment, Tenant agrees to cooperate with Landlord, communicate the existence
of such program to Tenant’s Parties and participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Landlord. Nothing contained in this Lease shall be deemed
to create liability upon Landlord for any damage to motor vehicles of visitors
or employees, for any loss of property from within those motor vehicles, or for
any injury to Tenant or Tenant’s Parties, unless ultimately determined to be
caused by the sole act of negligence or willful misconduct of Landlord, or
Landlord’s Parties. Landlord shall have the right to establish, and from time to
time amend, and to enforce against all users all reasonable rules and
regulations (including the designation of areas for employee parking) that
Landlord reasonably may deem necessary and advisable for the proper and
efficient operation of maintenance of parking within the Common Areas. Landlord
shall have the right to construct, maintain and operate lighting facilities
within the parking areas; change the area, level, location and arrangement of
the parking areas and improvements therein; restrict parking by tenants, their
officers, agents and employees to employee parking areas; and do and perform
such other acts in and to the parking areas and improvements thereon as, in the
use of good business judgement, Landlord reasonably shall determine to be
advisable. Tenant shall have no right to install any fixtures, equipment or
personal property in parking areas.
 
8.9.    Changes and Additions by Landlord.    Landlord reserves the right to
make alterations or additions to the Common Areas. No change shall entitle
Tenant to any abatement of Rent or other claim against Landlord, provided that
the change does not deprive Tenant of reasonable access to or use of the
Premises or its parking rights.
 
        8.10.    Building Name and Address.    Tenant shall not utilize any name
selected by Landlord from time to time for the Building as any part of Tenant’s
corporate or trade name.
 
8.11.    Rules and Regulations.    Tenant agrees to observe faithfully and
comply strictly with the Rules and Regulations attached hereto as Exhibit C, and
any reasonable and nondiscriminatory amendments, modifications and/or additions
as may be adopted and published by written notice to tenants by Landlord for the
safety, care, security, good order or cleanliness of the Premises, Building,
Project or Common Areas. Landlord shall not be liable to Tenant for any
violation of the Rules and Regulations or the breach of any covenant or
condition in any lease by any other tenant. One





11



--------------------------------------------------------------------------------

or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be required to comply with any rule or regulation unless the
same applies impartially to all occupants of the Building or the Project, as
applicable, and does not unreasonably interfere with Tenant’s use of or access
to the Premises or Tenant’s parking rights.
 
8.12.    Antenna.    (a)    Landlord agrees that Tenant may, without additional
charge or cost to Tenant, utilize sufficient and suitable space on the roof of
the Building (“Antenna Site”) throughout the Term for the purpose of installing,
using and maintaining on the Antenna Site at Tenant’s sole cost and expense, the
satellite dish and related equipment (collectively, “Equipment”) more
particularly described in Schedule 4 attached hereto. The rights granted by this
Lease are limited to allowing Tenant to install, maintain, repair and operate on
the Antenna Site only the Equipment which Tenant owns for purposes of providing
(i) communication services used in the operation of Tenant’s internal business
activities where Tenant holds a Federal Communications Commission (“FCC”)
license for said use, (ii) common carriage where Tenant holds a FCC license as a
Radio Common Carrier, (iii) communication services for others where Tenant holds
a FCC license as the system operator, or (iv) transceivers for use by others
where others hold a FCC license for the operation of said transceivers.
 
(b)    Tenant shall not use, or permit the Antenna Site to be used, for any
purpose other than that stated in Section 8.12 (a) above, or for any purpose (i)
which is unlawful, disreputable or deemed to be extra–hazardous on account of
fire; (ii) which generates chemicals or Hazardous Substances; (iii) which would
cause structural loads to be exceeded; or (iv) will cause any of the rates for
any insurance carried by Landlord or any other occupant of the Building to be
increased or in such a manager as will affect or cause a cancellation of any
such insurance policy; provided, however, that if Tenant pays the increased cost
of any insurance, Tenant shall not be in default hereunder. In all events,
Tenant shall not engage in any activity which is not in keeping with the
first–class standards of the Building. Additionally, Tenant shall comply with,
and shall cause its employees, agents and contractors to comply with, all
applicable Laws.
 
(c)    If, in the reasonable judgment of Landlord, any electrical,
electromagnetic, radio frequency or other interference shall result from the
operation of any of the Equipment, Tenant agrees to shut down Tenant’s equipment
upon thirty (30) days’ prior notice to Tenant; provided, however if an emergency
situation exists, as determined by Landlord in its reasonable discretion,
Landlord may shut down Tenant’s equipment immediately and shall give Tenant
notice thereof as soon as possible thereafter. Tenant shall indemnify, defend,
protect and hold harmless Landlord from all expenses, costs, damages, loss,
claims or other liabilities arising out of said shutdown, unless the necessity
for such shutdown is caused by the negligence or willful misconduct of Landlord.
Tenant agrees to cease operations (except for intermittent testing on a schedule
reasonably approved by Landlord) until the interference has been corrected to
the reasonable satisfaction of Landlord. If such interference has not been
corrected within sixty (60) days, Landlord, at its sole option, may require that
Tenant promptly remove from the Antenna Site the specific item of the Equipment
causing such interference.
 
(d)    At Tenant’s own cost and expense, and by use of a contractor or
contractors reasonably approved in writing by Landlord, Tenant shall repair or
replace in accordance with legal requirements any damage or injury done to the
Building, or any portion thereof, caused by Tenant or Tenant’s agents, employees
or contractors, which repairs or replacements must be made to the same or as
good a condition as existed prior to such injury or damage (reasonable wear and
tear excepted); provided, however, Landlord, at its option, may make such
repairs or replacements, and Tenant shall repay Landlord the actual cost
thereof, within thirty (30) days after receipt of an invoice therefor.
 
(e)    Not later than the expiration or earlier termination of the Lease, Tenant
shall be obligated to remove the Equipment (except any transmission lines
installed by or on behalf of Tenant which becomes the property of Landlord
automatically upon the expiration or termination of this Lease) from the Antenna
Site and to restore the Antenna Site to the condition that existed immediately
prior to the installation of the Equipment, normal wear and tear excepted. Upon
the expiration or earlier termination of this Lease, Landlord shall have the
right to re–enter and resume possession of the Antenna Site and the remaining
Equipment. If Tenant fails to so remove the Equipment upon the expiration or
earlier termination of the Lease, Landlord may have the same removed and any
resulting damage repaired at Tenant’s cost and expense and in such event the
Equipment will become the property of Landlord automatically and may be disposed
of by Landlord in its sole discretion, without any right of reimbursement
therefor to Tenant.
 
9.    LANDLORD’S MAINTENANCE AND REPAIR.
 
        9.1.    Landlord’s Maintenance.    Landlord shall maintain and repair
(i) the roof, foundation and the structural soundness of the exterior walls of
the Building in good condition, reasonable wear and tear excepted; (ii) all
plumbing and sewage facilities (including all sinks, toilets, faucets and
drains), and all ducts, pipes, vents or other parts of the HVAC or plumbing
system serving the Premises, Building and Common Areas; (iii) all electrical
facilities and all equipment (including all lighting fixtures, lamps, bulbs,
tubes, fans, vents, exhaust equipment and systems) serving the Premises,
Building and the Common Areas; (iv) the Common Areas of the Building and the
Project, including but not limited to, mowing grass and all general landscaping,
maintenance of parking areas, driveways and alleys, parking lot sweeping,
exterior lighting, pest control and window washing; (v) to the extent not
otherwise described in this Section 9.1, the Landlord’s Work to be constructed
pursuant to Exhibit B; (vi) all racking, cabling, utility facilities and
electrical distribution equipment serving the server room, laboratories and IDF
room in the Premises; and (vii) any damages to the Premises, Building or Common
Areas caused solely by the negligence of willful misconduct of Landlord or
Landlord’s Parties. The term “walls” as used herein shall not include windows,
glass or plate glass, doors, special store fronts or office entries, unless
otherwise specified by Landlord in writing. Further, Landlord shall maintain,
repair and repaint the



12



--------------------------------------------------------------------------------

exterior walls, overhead doors, canopies, entries, handrails, gutters and other
exposed parts of the Building as necessary to maintain safety and aesthetic
standards. The cost of the performance of Landlord’s obligations pursuant to
this Section 9.1 shall be a Premises Operating Expense, a Building Operating
Expense or a Project Operating Expense, as applicable. All repairs and
replacements required of Landlord shall be promptly made with new materials of
like kind and quality and shall be performed in accordance with all applicable
Laws and Private Restrictions.
 
9.2.    Procedure and Liability.    Tenant promptly shall give Landlord written
notice of defect or need for repair of the items described above, after which
Landlord shall have reasonable opportunity to repair same or cure such defect
with contractors of Landlord’s choice. Landlord’s liability with respect to any
defects, repairs or maintenance for which Landlord is responsible under any of
the provisions of this Lease shall be limited to the cost of such repairs or
maintenance or the curing of such defect, and shall be further limited by the
terms of Sections 14 and 19 of this Lease. If Tenant or Tenant’s Parties cause
any damage necessitating such repair, then Tenant shall pay the cost thereof to
Landlord, within five (5) days after receipt of Landlord’s demand therefor.
 
9.3.    Waiver.    Tenant hereby waives the benefit of California Civil Code
Section 1941 and 1942, and any other statute providing a right to make repairs
and deduct the cost thereof from the Rent.
 
9.4.    Landlord’s Right to Perform Tenant’s Covenants.    Tenant agrees that,
if Tenant shall at any time fail to pay within the grace period herein provided
any mechanic’s lien, taxes or other fees and charges the non-payment of which
may place in jeopardy Landlord’s interest in the Premises or any portion
thereof, or if Tenant shall at any time fail to perform any other act to be made
or performed by it under this Lease within the grace period provided therefor,
Landlord may, but shall not be obligated to, upon three (3) days’ prior notice
to Tenant, make such payment or perform such other act to the extent Landlord
may reasonably deem such action necessary for the protection of the Premises,
and without waiving or releasing Tenant from any obligation under this Lease.
All sums so paid by Landlord and all reasonable expenses paid in connection
therewith, including without limitation reasonable attorneys’ fees, together
with interest thereon at the Interest Rate from the date of such payment until
repaid by Tenant, shall be paid by Tenant to Landlord on demand.
 
10.    TENANT’S MAINTENANCE AND REPAIR.
 
10.1.    Tenant’s Obligation to Maintain.    Tenant shall be responsible for the
following during the Term, at Tenant’s expense:
 
10.1.1.    General.    Except to the extent the obligations are obligations of
Landlord pursuant to Section 9.1 above, Tenant shall, at Tenant’s sole expense
and in accordance with the terms of this Lease keep the Premises (including all
Alterations, fixtures, and furnishings) in good order, repair, and condition at
all times during the Lease Term. Tenant shall replace any damaged or broken
glass in the Premises (including all interior and exterior doors and windows)
with glass of the same kind, size and quality. Tenant shall repair any damage to
the Premises (including all exterior doors and windows) caused by vandalism or
any unauthorized entry.
 
10.1.2.    Standards.    All repairs and replacements required of Tenant shall
be promptly made with new materials of like kind and quality and shall be
performed in accordance with all applicable Laws, Private Restrictions, and the
terms of Section 11 of this Lease.
 
11.    ALTERATIONS.
 
11.1.    Trade Fixtures.    During the Term of this Lease, Tenant may install
Tenant’s Trade Fixtures on the Premises without the prior consent of Landlord.
All Trade Fixtures shall remain Tenant’s property. The term “Trade Fixtures”
shall mean (i) Tenant’s inventory, furniture, signs, and business equipment,
which can be removed without injury to the Premises (e.g., demountable
partitions, business and production equipment and systems, furniture and
furnishings) unless such thing has, by the manner in which it is affixed, become
an integral part of the Premises; and (ii) anything affixed to the Premises by
Tenant at its expense for purposes of trade, manufacture, ornament or domestic
use (except replacement of similar work or material originally installed by
Landlord) which can be removed without material injury to the Premises unless
such thing has, by the manner in which it is affixed, become an integral part of
the Premises. Notwithstanding the foregoing, the term “Trade Fixtures” shall not
include the initial Tenant Improvements paid for with the funds of Landlord nor
any improvements thereafter made to the Premises by Landlord at any time with
Landlord’s funds.
 
        11.2.    Consent Requirement for Alterations.    Tenant shall make no
alterations, additions or improvements (collectively, “Alterations”) to the
Premises (including, without limitation, roof and wall penetrations) or any part
thereof without obtaining the prior written consent of Landlord in each
instance, except that Landlord’s consent shall not be required for Alterations
which: (i) do not affect the Building Systems, structural elements of the
Building or floor slab or roof, (ii) do not require a permit, (iii) cost less
than Fifty Thousand Dollars ($50,000) each (or Two Hundred Thousand Dollars
($200,000) in the aggregate during the Term of the Lease, (iv) are not visible
from the exterior of the Premises and have a detrimental effect on the
appearance of the Building and (v) which are otherwise performed in accordance
with the terms of this Lease. Such consent shall not be unreasonably withheld or
delayed. Landlord may impose as a condition to such consent such requirements as
Landlord may deem necessary, in its sole but reasonable discretion, including,
without limitation: (a) that Landlord be furnished with working drawings before
work commences; (b) that performance and labor and material payment bonds be
furnished if the Alteration will cost more than One Hundred Fifty Thousand
Dollars ($150,000) to install; (c) that Landlord approve the contractor by whom
the work is to be performed, which approval shall not be unreasonably withheld
or delayed; (d) that adequate course of construction insurance be in place and
the Landlord is named as an additional insured under the contractor’s liability
and property damage policies; and (e) that Landlord’s reasonable instructions
relating to the manner in which the work is to be done and the times



13



--------------------------------------------------------------------------------

during which it is to be accomplished be complied with. All such alterations,
additions or improvements must be done in compliance with all applicable Laws
and Private Restrictions, in a good and workmanlike manner and diligently
prosecuted to completion. Tenant shall deliver to Landlord upon commencement of
such work, a copy of the building permit with respect thereto. All such work
shall be performed so as not to obstruct unreasonably the access of any other
tenant of any neighboring building. Should Tenant make any Alterations requiring
Landlord’s written consent without such consent, Landlord shall have the right,
in addition to and without limitation of any right or remedy Landlord may have
under this Lease, at law or in equity, to require the Tenant to remove all or
some of the Alterations at Tenant’s sole cost and restore the Premises to the
same condition as existed prior to undertaking the Alterations. Tenant shall
notify Landlord in writing at least five (5) days prior to the commencement of
any such work in or about the Premises and Landlord shall have the right at any
time and from time to time to post and maintain notices of nonresponsibility in
or about the Premises.
 
11.3.    Possession.    All Tenant’s Alterations shall remain the property of
Tenant during the Term but shall not be altered or removed from the Premises. At
the expiration or sooner termination of the Term, all Tenant’s Alterations shall
be surrendered to Landlord and shall then become Landlord’s property, and
Landlord shall have no obligation to reimburse Tenant for all or any portion of
the value or cost thereof; provided, however, that if Landlord requires Tenant
to remove any Tenant’s Alterations at the expiration or earlier termination of
the Term (which requirement shall be made at the time consent for such
Alteration is given, to the extent requested of Landlord in writing by Tenant at
such time), Tenant shall so remove such Tenant’s Alterations, and Tenant shall
restore the Premises to the condition which existed prior to the installation of
such Tenant’s Alterations upon the expiration or earlier termination of this
Lease, provided that in no event shall Tenant be required to remove the
Landlord’s Work.
 
11.4.    Alterations Required by Law.    Tenant shall make any Alteration or
change of any sort to the Premises that is required by any Law because of (i)
Tenant’s particular use or change of use of the Premises, (ii) Tenant’s
application for any permit or governmental approval, or (iii) Tenant’s
construction or installation of any Tenant’s Alterations or Trade Fixtures. Any
other alteration, addition, or change required by Law which is not the
responsibility of Tenant pursuant to the foregoing shall be made by Landlord
(subject to Landlord’s right to reimbursement from Tenant specified in Section
6).
 
11.5.    Mechanic’s Liens.    Tenant covenants and agrees that it will pay or
cause to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed by Tenant
on the Premises. Tenant shall keep the Premises free from any liens and shall
pay when due all bills arising out of any work performed, materials furnished,
or obligations incurred by Tenant or Tenant’s Parties relating to the Premises.
If any claim of lien is recorded with respect to work performed by or on behalf
of Tenant or Tenant’s Parties, Tenant shall bond against or discharge the same
within ten (10) days after Tenant has received notice that the same has been
recorded against the Premises or Landlord shall have the right, at Landlord’s
option, if Tenant has not bonded against or removed the lien within the ten
(10)- day period, of paying and discharging the same or any portion thereof
without inquiry as to the validity thereof, and any amounts so paid, including
expenses, together with interest thereon at the Interest Rate, shall be
Additional Rent due and payable within five (5) days after receipt of the bill
therefor. Should any lien be filed against the Premises or any action be
commenced affecting title to the Premises, the party receiving notice of such
lien or action shall promptly give the other party written notice thereof.
Tenant shall indemnify, defend (by counsel reasonably satisfactory to Landlord),
protect and hold Landlord harmless from any and all loss, cost or expense based
on or arising out of claims or liens against the leasehold estate or against the
right, title and interest of Landlord in the Premises or this Lease arising from
the act or agreement of Tenant. Tenant agrees to give Landlord prompt written
notice of the placing of any lien or encumbrance against the Premises.
 
12.    FIRE AND CASUALTY DAMAGE.
 
12.1.    Notice of Destruction.    If the Building should be damaged or
destroyed by fire, earthquake or other casualty, Tenant shall give prompt
written notice thereof to Landlord.
 
12.2.    Loss Covered by Insurance.    If at any time prior to the expiration or
termination of this Lease, the Building is wholly or partially damaged or
destroyed by a risk, the loss to Landlord from which is fully covered by
insurance maintained or required to be maintained by Landlord or for Landlord’s
benefit, which risk renders the Building totally or partially inaccessible or
unusable by Tenant in the ordinary conduct of Tenant’s business, then:
 
(a)    If (i) all repairs to the Building can, in Landlord’s reasonable
judgment, be completed within two hundred seventy (270) days following the date
of notice to Landlord of such damage or destruction without the payment of
overtime or other premiums; (ii) if such damage or destruction is not the result
of negligence or willful misconduct of Tenant or Tenant’s Parties; and (iii)
Landlord is not prevented by applicable Laws from rebuilding the Building to its
preexisting condition, Landlord shall, at Landlord’s expense, repair the same
and this Lease shall remain in full force and effect and a proportionate
reduction of Rent shall be allowed Tenant for such portion of the Building as
shall be rendered inaccessible or unusable to Tenant during the period of time
that such portion is unusable or inaccessible.
 
                        (b)    If such damage or destruction cannot, in
Landlord’s reasonable judgment, be repaired within two hundred seventy (270)
days following the date of notice to Landlord of such damage or destruction
without the payment of overtime or other premiums, Landlord may, at Landlord’s
sole and absolute option, upon written notice to Tenant given within forty-five
(45) days after notice to Landlord of the occurrence of such damage or
destruction, elect to repair such damage or destruction at Landlord’s expense,
and in such event, this Lease shall continue in full force and effect but the
Rent shall be proportionately reduced as provided in Section 12.2(a). If
Landlord does not elect to make such repairs, then either party may by written
notice to the other, terminate this Lease as of the date of the occurrence of



14



--------------------------------------------------------------------------------

 
such damage or destruction. If Landlord elects to repair the damage to the
Building, Tenant shall pay to Landlord the amount of the deductible under
Landlord’s insurance policy, subject to the provisions of Section 6.3 (f).
 
(c)    INTENTIONALLY OMITTED.
 
12.3.    Loss Not Covered by Insurance.    If, at any time prior to the
expiration or termination of this Lease, the Building is totally or partially
damaged or destroyed from a risk, the loss to Landlord from which is not fully
covered by insurance maintained or required to be maintained by Landlord or for
Landlord’s benefit, Landlord may, at its option, upon written notice to Tenant
within forty-five (45) days after notice to Landlord of the occurrence of such
damage or destruction, elect to repair or restore such damage or destruction, or
Landlord may elect to terminate this Lease. If Landlord elects to repair or
restore such damage or destruction, this Lease shall continue in full force and
effect, but the Rent shall be proportionately reduced as provided in Section
12.2(a).
 
12.4.    Loss Caused by Tenant or Tenant’s Parties.    If the Building is wholly
or partially damaged or destroyed as a result of the negligence or willful
misconduct or omission of Tenant or Tenant’s Parties, Tenant shall forthwith
diligently undertake to repair or restore all such damage or destruction at
Tenant’s sole cost and expense; provided, however, that Tenant shall be relieved
of its repair and payment obligations pursuant to this Section 12.4 to the
extent that insurance proceeds are actually collected by Landlord to repair such
damage. This Lease shall continue in full force and effect without any abatement
or reduction in Rent or other payments owed by Tenant.
 
12.5.    Destruction Near End of Term.    Notwithstanding the foregoing, if the
Building is wholly or partially damaged or destroyed within the final six (6)
months of the Term, Landlord or Tenant may, at its option, elect to terminate
this Lease; provided, however, that Landlord may not terminate this Lease
pursuant to this subparagraph if Tenant at the time of such damage has a then
valid express written option to extend the Term and Tenant exercises such option
to extend the Term within fifteen (15) days following the date of such damage.
 
12.6.    Destruction of Improvements and Personal Property.    In the event of
any damage to or destruction of the Building, under no circumstances shall
Landlord be required to repair, replace or compensate anyone for the personal
property, Trade Fixtures, Alterations, machinery, equipment or furniture of
Tenant or any of Tenant’s Parties, and Tenant shall repair and replace all such
personal property, Alterations and Trade Fixtures at Tenant’s sole cost and
expense.
 
12.7.    Exclusive Remedy.    This Section 12 shall be Tenant’s sole and
exclusive remedy in the event of damage or destruction to the Premises or the
Premises, and Tenant waives and releases Tenant’s rights under California Civil
Code Sections 1932 and 1933(4). No damages, compensation or claim shall be
payable by Landlord for any inconvenience, any interruption or cessation of
Tenant’s business, or any annoyance, arising from any damage or destruction of
all or any portion of the Premises.
 
12.8.    Lender Discretion.    Notwithstanding anything herein to the contrary,
in the event the holder of any indebtedness secured by a mortgage or deed of
trust covering the Premises requires that the insurance proceeds from insurance
held by Landlord be applied to such indebtedness, then Landlord shall have the
right to deliver written notice to Tenant terminating this Lease.
 
12.9.    Tenant’s Termination Rights.    Notwithstanding anything to the
contrary contained in this Lease, if Landlord elects to repair the Premises
and/or the Building pursuant to Sections 12.2 or 12.3, and the repairs are not
completed within two hundred seventy (270) days after commencement of the
repairs (which time period shall be extended for Tenant Delays and up to ninety
(90) days of Force Majeure Delays), Tenant shall have the right to terminate
this Lease upon thirty (30) days’ written notice to Landlord. If Landlord fails
to complete the repairs within the thirty (30)- day period, this Lease shall
terminate and be of no further force or effect.
 
13.    CONDEMNATION.
 
13.1.    Landlord’s Termination Right.    Landlord shall have the right to
terminate this Lease if, as a result of a taking by means of the exercise of the
power of eminent domain (including a voluntary sale or transfer by Landlord to a
condemnor under threat of condemnation), (i) all of the Premises is so taken,
(ii) more than ten percent (10%) of the leasable area of the Building is so
taken, or (iii) more than fifty percent (50%) of the Common Area is so taken.
Such termination shall be effective as of the date the condemning authority
takes title or possession of the condemned area, whichever occurs first.
 
13.2.    Tenant’s Termination Right.    Tenant shall have the right to terminate
this Lease if, as a result of any taking by means of the exercise of the power
of eminent domain (including any voluntary sale or transfer by Landlord to any
condemnor under threat of condemnation), (i) ten percent (10%) or more of the
Premises is so taken and, in Tenant’s reasonable judgment, that part of the
Premises that remains cannot be restored within a reasonable period of time and
thereby made reasonably suitable for the continued operation of the Tenant’s
business, or (ii) there is a taking affecting the Common Area and, as a result
of such taking, Landlord cannot provide Tenant the Parking Spaces within
reasonable walking distance of the Premises. Tenant must exercise such right
within a reasonable period of time, to be effective on the date that possession
or title of that portion of the Premises or Common Area that is condemned is
taken by the condemnor, whichever occurs first.
 
13.3.    Restoration and Abatement of Rent.    If any part of the Premises or
the Common Area is taken by condemnation and this Lease is not terminated, then,
only to the extent proceeds from the Award (as defined in Section 13.5) exist,
Landlord shall restore the remaining portion of the Premises and Common Area and
interior improvements constructed by Landlord as they existed as of the
Commencement Date, excluding any Tenant’s



15



--------------------------------------------------------------------------------

Alterations, Trade Fixtures and/or personal property constructed or installed by
Tenant. Thereafter, except in the case of a temporary taking, as of the date
possession or title is taken (whichever occurs first), the Rent shall be reduced
in the same proportion that the floor area of that part of the Building so taken
(less any addition thereto by reason of any reconstruction) bears to the
original floor area of the Building.
 
13.4.    Temporary Taking.    If less than ten percent (10%) of the Premises is
temporarily taken for one year or less, this Lease shall remain in effect. If
any portion of the Premises is temporarily taken by condemnation for a period
which exceeds one (1) year or which extends beyond the natural expiration of the
Term, and such taking materially and adversely affects Tenant’s ability to use
the Premises for the Permitted Uses, then Tenant shall have the right to
terminate this Lease, effective on the date possession or title is taken by the
condemnor, whichever occurs first.
 
13.5.    Division of Condemnation Award.    Any award (“Award”) made as a result
of any condemnation or of the taking of the Premises or the Common Area shall
belong to and be paid to Landlord, and Tenant hereby assigns to Landlord all of
its right, title and interest in any such Award; provided, however, that Tenant
shall be entitled to receive any Award that is made directly to Tenant for the
following, so long as the award made to Landlord is not thereby reduced: (i) for
the taking of personal property, Alterations or Trade Fixtures belonging to
Tenant, (ii) for the interruption of Tenant’s business, its moving and
relocation costs, (iii) for loss of Tenant’s goodwill; or (iv) for any temporary
taking where this Lease is not terminated as a result of such taking. The rights
of Landlord and Tenant regarding any condemnation shall be determined as
provided in this Section 13.5, and each party hereby waives the provisions of
California Code of Civil Procedure Section 1265.130 and the provisions of any
similar law hereinafter enacted allowing either party to petition the Superior
Court to terminate this Lease in the event of a partial taking of the Premises.
 
14.    LIABILITY OF LANDLORD; INDEMNITY BY TENANT.
 
14.1.    Limitation on Landlord’s Liability.    Landlord shall not be liable to
Tenant, nor shall Tenant be entitled to terminate this Lease or to any abatement
of Rent, for any injury to Tenant or Tenant’s Parties, damage to the property of
Tenant or Tenant’s Parties, or loss to Tenant’s business resulting from any
cause, including without limitation any: (i) failure, interruption or
installation of any HVAC or other utility system or service; (ii) failure to
furnish or delay in furnishing any utilities or services when such failure or
delay is caused by fire or other peril, the elements, labor disturbances of any
character, or any other accidents or other conditions beyond the reasonable
control of Landlord; (iii) limitation, curtailment, rationing or restriction on
the use of water or electricity, gas or any other form of energy or any services
or utility serving the Premises; (iv) vandalism or forcible entry by
unauthorized persons or the criminal act of any person; or (v) penetration of
water into or onto any portion of the Building through roof leaks or otherwise.
Notwithstanding the foregoing but subject to Sections 14.2 and 15.4, Landlord
shall be liable to the extent any such injury, damage or loss is proximately
caused by Landlord’s or Landlord’s Parties’ willful misconduct or sole active
negligence of which Landlord has actual notice and a reasonable opportunity to
cure but which it fails to so cure.
 
14.2.    Limitation on Recourse.    If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association or other form of business
entity: (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives of such
business entity; and (ii) Tenant shall not have recourse to the assets of such
officers, directors, trustees, partners, joint venturers, members, owners,
stockholders, principals or representatives except to the extent of their
interest in the Premises. If Tenant is a corporation, trust, or unincorporated
association: (i) the obligations of Tenant shall not constitute personal
obligations of the officers, directors, trustees, members, owners, stockholders
or other principals or representatives of such business entity; and Landlord
shall not have recourse to the assets of such officers, directors, trustees,
members, owners, stockholders, principals or representatives. Notwithstanding
anything to the contrary in this Lease, Tenant shall have recourse only to the
interest of Landlord in the Premises, and the rental, sales and insurance
proceeds therefrom, for the satisfaction of each and every remedy of Tenant in
the event of default by Landlord hereunder; such exculpation of personal
liability is absolute and without exception whatever. No other property or
assets of Landlord shall be subject to levy, attachment, execution or other
enforcement procedures for the satisfaction of any judgment (or other judicial
process) or for the satisfaction of any other remedy of Tenant arising out of,
or in connection with, this Lease or the relationship of landlord and Tenant or
Tenant’s use of the Premises.
 
        14.3.    Indemnification of Landlord.    Tenant shall hold harmless,
indemnify, protect and defend Landlord, and its employees, agents, contractors,
directors, partners, shareholders, officers, advisors, consultants and lenders
with legal counsel reasonably satisfactory to Landlord from all liability,
penalties, losses, damages, costs, expenses (including reasonable attorneys’
fees and court costs), causes of action, claims and/or judgments arising by
reason of any death, bodily injury, personal injury or property damage resulting
from (i) any cause or causes whatsoever (other than the willful misconduct or
negligence of Landlord or Landlord’s Parties of which Landlord has had notice
and a reasonable time to cure, but which Landlord has failed to cure) occurring
in or about or resulting from an occurrence in or about the Premises during the
Lease Term; (ii) the negligence or willful misconduct of Tenant or Tenant’s
Parties, wherever the same may occur; or (iii) an Event of Tenant’s Default. The
provisions of this Section 14.3 shall survive the expiration or sooner
termination of this Lease. Notwithstanding anything to the contrary contained in
this Lease, Landlord shall not be released from, and shall indemnify, defend,
protect and hold harmless Tenant from, all damages, liabilities, judgments,
actions, claims, attorneys’ fees, consultants’ fees, payments, costs and
expenses arising from the gross negligence or willful misconduct of Landlord or
Landlord’s Parties, Landlord’s violation of Laws or a breach of Landlord’s
obligations or representations under this Lease.
 
14.4.    Notice of Claim or Suit.    Tenant shall promptly notify Landlord of
any claim, action, proceeding or suit instituted or threatened against Tenant of
which Tenant received notice or of which Tenant acquires knowledge and which
names Landlord as a party thereto.



16



--------------------------------------------------------------------------------

 
14.5.    Waiver of Jury Trial.    Landlord and Tenant each acknowledges that it
is aware of and has had the advice of counsel of its choice with respect to its
rights to trial by jury, and each party does hereby expressly and knowingly
waive and release all such rights to trial by jury in any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents, or subsidiary or affiliated
entities) on any matters whatsoever arising out of or in any way connected with
this Lease, Tenant’s use of occupancy of the Premises, and/or any claim of
injury or damage.
 
15.    INSURANCE.
 
15.1.    Tenant’s Insurance Obligations.    Tenant agrees that at all times from
and after the date Tenant is given access to the Premises for any reason, Tenant
shall carry and maintain, at its sole cost and expense, the following types,
amounts and forms of insurance:
 
15.1.1.    Public Liability Insurance.    A broad form comprehensive general
liability or commercial general liability policy including contractual liability
coverage for obligations under this Lease, covering the Premises in an amount of
not less than the amount per occurrence specified in Item 15 of the Basic Lease
Provisions. Such policy shall be in the occurrence form with a per location
general aggregate naming Landlord as an additional insured. Said policy shall
provide primary coverage to Landlord; when any policy issued to Landlord
provides duplicate coverage or is similar in coverage, Landlord’s policy will be
excess over Tenant’s policies.
 
15.1.2.    Property Insurance.    A policy or policies, including the “special”
form of coverage, including vandalism and malicious mischief, theft, sprinkler
leakage and water damage coverage in an amount equal to the full replacement
value, new without deduction for depreciation, of all Trade Fixtures, furniture,
equipment and all other personal property of Tenant in the Premises, and all
Alterations to the Premises installed by or for Tenant or provided to Tenant.
Such insurance shall also include business interruption and extra expense
coverage for Tenant’s operations and debris removal coverage for removal of
property of Tenant and Tenant’s Parties which may be damaged on the Premises.
Such coverage shall name the Landlord as a loss payee as its interest may
appear, and any proceeds paid for the loss of the furniture in the Premises
shall be promptly delivered to Landlord as Landlord’s sole property.
 
15.1.3.    Workers’ Compensation Insurance.    Workers’ compensation insurance,
including employers’ liability coverage, is to comply with the applicable
California law. Such insurance shall include a waiver of subrogation in favor of
Landlord.
 
15.1.4.    Other Insurance.    Such other insurance that is either (i) required
by any Lender, or (ii) reasonably required by Landlord and customarily carried
by tenants of similar property in similar businesses.
 
15.1.5.    Adjustment of Insurance Types and Amounts.    The amounts of such
insurance required under this Section 15 shall be subject to adjustment from
time to time, but not more than once each calendar year, as reasonably requested
by Landlord based upon Landlord’s reasonable determination as to the amounts of
such insurance generally required at such time for comparable tenants, premises
and buildings in the general geographical location of the Building or as
reasonably requested by any lender with an interest in the Premises.
 
15.2.    Requirements of Tenant’s Insurance Coverage.    Each policy of
insurance required to be carried by Tenant pursuant to Section 15.1: (i) shall
name Landlord and such other parties with an interest in the Project as Landlord
reasonably designates as additional insureds or loss payees, as applicable; (ii)
shall be primary insurance which provides that the insurer shall be liable for
the full amount of the loss up to and including the total amount of liability
set forth in the declarations without the right of contribution from any other
insurance coverage of Landlord; (iii) shall be in a form reasonably satisfactory
to Landlord; (iv) shall be carried with companies licensed to do business in
California and which have a general policy holders’ rating of at least “A” and a
financial rating of at least “VIII” as set forth in the most current issue of
Best’s Insurance Guide; (v) shall provide that such policy shall not be subject
to cancellation, lapse or change except after at least thirty (30) days prior
written notice to Landlord so long as such provision of thirty (30) days notice
is reasonably obtainable, but in any event not less than ten (10) days prior
written notice; (vi) shall not have a “deductible” in excess of such amount as
is reasonably approved by Landlord; (vii) shall contain a cross liability
endorsement; (viii) shall contain a “severability” clause and (ix) shall be
written on an “occurrence” basis only, unless such forms are no longer
available, in which case the policy form obtained by Tenant shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. If Tenant has in full force and effect a blanket policy of
liability insurance with the same coverage for the Premises as described above,
as well as other coverage of other premises and properties of Tenant, or in
which Tenant has some interest, such blanket insurance shall satisfy the
requirements of this Section 15, provide that Landlord is named as an additional
insured thereunder and provide that the coverage afforded with respect to the
Premises shall not be reduced or diminished by reason of the use of such blanket
policy of insurance.
 
        15.3.    Evidence of Tenant’s Insurance Coverage.    Certificates of the
insurer, certifying that the policies required by this Section 15 have been
issued, providing the coverage required by Sections 15.1 and 15.2, and
containing the provisions specified herein, shall be delivered to Landlord prior
to the time Tenant or any of Tenant’s Parties enters the Premises and upon
renewal of such policies, but not less than ten (10) days prior to the
expiration of the term of such coverage. If any Lender or insurance advisor
reasonably determines at any time, but not more than once each calendar year,
that the amount of coverage required for any policy of insurance Tenant is to
obtain pursuant to Section 15.1 is not adequate, then Tenant shall increase such
coverage for such insurance to such amount as such Lender or insurance advisor
reasonably deems adequate, not to exceed the level of coverage for such
insurance commonly carried by comparable businesses similarly situated. If
Tenant fails to obtain the insurance required hereby or provide evidence thereof
to Landlord, Landlord may, but shall not be obligated to, procure such insurance
and bill the cost of the insurance to Tenant. Tenant shall pay such costs to
Landlord as Additional Rent with the next monthly payment of Rent.



17



--------------------------------------------------------------------------------

 
15.4.    Release and Waiver of Subrogation.    The parties hereto release each
other, and their respective agents and employees, from any liability for injury
to any person or damage to property that is caused under any valid and
collectible insurance policy carried by either of the parties which contains a
waiver of subrogation by the insurer and is in force at the time of such injury
or damage; subject to the following limitations: (i) the foregoing provisions
shall not apply to the commercial general liability insurance described by
Section 15.1.1; (ii) such release shall apply to liability resulting from any
risk insured against or covered by self-insurance maintained or provided by
Tenant to satisfy the requirements of Section 15.2 to the extent permitted by
this Lease; and (iii) Tenant and Landlord shall not be released from any such
liability to the extent any damages resulting from such injury or damage are not
covered by the recovery obtained by Landlord or Tenant from such insurance, but
only if the insurance in question permits such partial release in connection
with obtaining a waiver of subrogation from the insurer. Each party shall cause
each insurance policy obtained by it to provide that the insurer waives all
right of recovery by way of subrogation against the other party and its agents
and employees in connection with any injury or damage covered by such policy.
 
15.5.    Tenant’s Obligation to Reimburse.    Tenant shall reimburse Landlord
for Tenant’s Proportionate Share of Building Operating Costs (which, for
purposes of this Section 15.5, shall be 73.92%) of the cost of such insurance
carried by Landlord which, if billed separate and apart from Operating Expenses
shall be paid within thirty (30) days of Tenant’s receipt of Landlord’s billing
therefor.
 
15.6.    Landlord’s Insurance Obligations.    Landlord agrees to maintain
insurance insuring the Building against fire, lightning, vandalism and malicious
mischief (including “Special Purpose” form coverage, boiler, sprinkler,
earthquake (in the amount of the maximum principal loss for the Building), and
flood insurance), in so-called “Special Purpose” form coverage, in an amount not
less than one hundred percent (100%) of the replacement cost thereof, with
deductibles and the form and endorsements of such coverage as selected by
Landlord, in its reasonable discretion. Such insurance may also include, at
Landlord’s option, insurance against loss of Base Rent and Additional Rent, in
an amount equal to the amount of Base Rent and Additional Rent payable by Tenant
for a period of at least twelve (12) months commencing on the date of loss. Such
insurance shall be for the sole benefit of Landlord and under Landlord’s sole
control. Landlord shall not be obligated to insure any furniture, equipment
machinery, goods or supplies which Tenant may keep or maintain in the Premises,
or any leasehold improvements, additions or alterations within the Premises made
after the Commencement Date. Landlord shall also carry such other insurance as
Landlord may reasonably deem prudent or advisable, including, without
limitation, rent abatement insurance in an amount equal to up to twelve (12)
months’ rent due hereunder and liability insurance in such amounts and on such
terms as Landlord shall reasonably determine (based on the amounts of liability
insurance carried by other prudent landlords of similar buildings in the
vicinity of the Building) or as shall be required by any lender with a lien on
the Property.
 
16.    LANDLORD’S RIGHT OF ACCESS.    Tenant shall permit Landlord and
Landlord’s Parties and Master Lessor at all reasonable times and upon reasonably
prior notice, and at any time without notice in case of emergency, in such
manner as to cause as little disturbance to Tenant as reasonably practicable (a)
to enter into and upon the Premises to inspect them, to protect the Landlord’s
interest therein, or to post notices of non-responsibility, (b) to take all
necessary materials and equipment into the Premises, and perform necessary work
therein, and (c) to perform environmental testing, monitoring, sampling,
digging, drilling and analysis for Hazardous Materials on, under or about the
Premises, and to review and copy any documents, materials, data, inventories,
financial data, notices or correspondence to or from private parties or
governmental authorities in connection therewith. No such work shall cause or
permit any rebate of Rent to Tenant for any loss of occupancy or quiet enjoyment
of the Premises, or damage, injury or inconvenience thereby occasioned. Landlord
may at any time place on or about the Building or Project any ordinary “for
sale” and “for lease” signs. Tenant shall also permit Landlord and Landlord’s
Parties, upon request, to enter the Premises or any part thereof, at reasonable
times during normal business hours, to show the Premises to the fee owners,
lessors of superior leases, holders of encumbrances on the interest of Landlord
under the Lease, or prospective purchasers, mortgagees or lessees of the
building as an entirety. During the period of twelve (12) months prior to the
Expiration Date of this Lease, Landlord may exhibit the Premises to prospective
tenants. Notwithstanding anything to the contrary contained in this Lease, any
entry by Landlord and Landlord’s Parties shall not impair Tenant’s operations
more than reasonably necessary, and Tenant shall have the right to have an
employee accompany Landlord and/or its agents at all times that Landlord and/or
its agents are present on the Premises.
 
17.    ASSIGNMENT AND SUBLETTING.
 
        17.1.    Consent Requirement.    Tenant shall not do any of the
following (collectively referred to herein as a “Transfer”), whether
voluntarily, involuntarily or by operation of law, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed, and the prior written consent of Master Lessor, which consent shall not
be unreasonably withheld or delayed, as long as the Master Lease is in full
force and effect: (i) sublet all or any part of the Premises or allow the
Premises to be sublet, occupied or used by any person or entity other than
Tenant; (ii) assign its interest in this Lease; (iii) mortgage or encumber the
Lease (or otherwise use the Lease as a security device) in any manner; or (iv)
materially amend or modify an assignment, sublease or other transfer that has
been previously approved by Landlord. Tenant shall reimburse Landlord for all
reasonable costs and attorneys’ fees incurred by Landlord in connection with the
evaluation, processing, and/or documentation of any requested Transfer, not to
exceed Two Thousand Five Hundred Dollars ($2,500.00) per request, whether or not
Landlord’s consent is granted. Landlord’s reasonable costs shall include the
cost of any review or investigation performed by Landlord or consultant acting
on Landlord’s behalf of (a) Hazardous Materials used, stored, released, or
disposed of by the potential subtenant or assignee, and/or (b) violations of Law
by the Tenant or the proposed subtenant or assignee. Any Transfer so approved by
Landlord shall not be effective until Tenant has delivered to Landlord an
executed counterpart of the document evidencing the Transfer which (x) is in a
form reasonably approved by Landlord, (y) contains the same terms and conditions
as stated in Tenant’s notice given to Landlord pursuant to Section 17.2, and (z)
in the case of an assignment of the Lease, contains the agreement of the
proposed transferee to assume all obligations of Tenant under this Lease arising
after the effective date of such Transfer. In the event of an assignment, Tenant
and the proposed transferee shall remain



18



--------------------------------------------------------------------------------

jointly and severally liable for the obligations under this Lease unless
otherwise agreed to in writing by Landlord and Tenant. Any attempted Transfer
without Landlord’s consent shall constitute an Event of Tenant’s Default and
shall be voidable at Landlord’s option. Landlord’s consent to any one Transfer
shall not constitute a waiver of the provisions of this Section 17.1 as to any
subsequent Transfer. No Transfer, even with the consent of Landlord, shall
relieve Tenant of its personal and primary obligation to pay the Rent and to
perform all of the other obligations to be performed by Tenant hereunder unless
otherwise agreed to in writing by Landlord and Tenant. The acceptance of Rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease nor to be a consent to any Transfer.
 
17.2.    Procedure.    At least twenty (20) days before a proposed Transfer is
to become effective, Tenant shall give Landlord written notice of the proposed
terms of such Transfer and request Landlord’s approval, which notice shall
include the following: (i) the name and legal composition of the proposed
transferee; (ii) a current financial statement of the transferee, financial
statements of the transferee covering the preceding three (3) years if the same
exist, and (if available) an audited financial statement of the transferee for a
period ending not more than one year prior to the proposed effective date of the
Transfer, all of which statements are prepared in accordance with generally
accepted accounting principles; (iii) the nature of the proposed transferee’s
business to be carried on in the Premises; (iv) all consideration to be given on
account of the Transfer; and (v) a current financial statement of Tenant. Tenant
shall provide to Landlord such other information as may be reasonably requested
by Landlord within five (5) days after Landlord’s receipt of such notice from
Tenant. Landlord shall respond in writing to Tenant’s request for Landlord’s
consent to a Transfer within the later of (a) ten (10) days of receipt of such
request together with the required accompanying documentation, or (b) ten (10)
days after Landlord’s receipt of all information which Landlord reasonably
requests within five (5) days after it receives Tenant’s first notice regarding
the Transfer in question. Tenant promptly shall notify Landlord of any material
modification to the proposed terms of such Transfer.
 
17.3.    Landlord’s Election.    In the event that Tenant seeks to make any
Transfer, which is an assignment of this Lease or a subletting or other transfer
of more than fifty percent (50%) of the Premises (or any portion of the Premises
for a term equal to or greater than fifty percent (50%) of the remaining Term of
the Lease), Landlord shall have the right to terminate this Lease or, in the
case of a sublease of less than all of the Premises, terminate this Lease as to
that part of the Premises proposed to be so sublet so that Landlord is
thereafter free to lease the Premises (or, in the case of a partial sublease,
the portion proposed to be so sublet) to whomever it pleases on whatever terms
are acceptable to Landlord. Landlord shall make its election to terminate by
providing written notice (“Landlord’s Notice”) to Tenant of its election within
ten (10) business days after receipt of Tenant’s request for consent and the
required accompanying documentation. If Landlord elects to terminate this Lease
(or, in the case of a partial sublease, terminate this Lease as to the portion
to be so sublet), the Lease shall so terminate in its entirety (or as to the
space to be so sublet) sixty (60) days after the date of Landlord’s Notice. Upon
such termination, Tenant shall be released from any further obligation under
this Lease if it is terminated in its entirety, or shall be released from any
further obligation under the Lease with respect to the space proposed to be
sublet in the case of a proposed partial sublease. In the case of a partial
termination of the Lease, the Rent shall be reduced to an amount which bears the
same relationship to the original amount thereof as the area of that part of the
Premises which remains subject to the Lease bears to the original area of the
Premises. Landlord and Tenant shall execute a cancellation and release with
respect to the Lease to effect such termination. Notwithstanding anything to the
contrary contained in this Lease, if Landlord exercises the termination rights
set forth in this Section, Tenant shall have the right to rescind its notice and
request for consent to the proposed Transfer by written notice to Landlord given
(5) days after receipt of Landlord’s Notice, in which case this Lease shall
remain in full force and effect.
 
17.4.    Terms of Transfer.    If Landlord consents to a Transfer proposed by
Tenant, Tenant may enter into such Transfer, and if Tenant does so, the
following shall apply:
 
(a)    Tenant shall not be released of its liability for the performance of all
of its obligations under the Lease unless otherwise agreed to in writing by
Landlord and Tenant.
 
(b)    If Tenant assigns its interest in this Lease, then Tenant shall pay to
Landlord fifty percent (50%) of all Subrent (as defined in Section 17.4(e))
received by Tenant over and above all Permitted Transfer Costs (as defined in
Section 17.4(e)) related to such assignment. In the case of assignment, the
amount of Subrent owed to Landlord shall be paid to Landlord on the same basis,
whether periodic or in lump sum, that such Subrent is paid to Tenant by the
assignee.
 
(c)    If Tenant sublets any part of the Premises, then with respect to the
space so subleased, Tenant shall pay to Landlord fifty percent (50%) of the
positive difference, if any, between (i) all Subrent paid by the subtenant to
Tenant, less (ii) the sum of all Base Rent and Additional Rent allocable to the
space sublet and all Permitted Transfer Costs related to such sublease. Such
amount shall be paid to Landlord on the same basis, whether periodic or in lump
sum, that such Subrent is paid to Tenant by its subtenant. In calculating
Landlord’s share of any periodic payments, all Permitted Transfer Costs shall be
first recovered by Tenant.
 
                (d)    Tenant’s obligations under this Section 17.4 shall
survive any transfer, and Tenant’s failure to perform its obligations hereunder
shall be an Event of Tenant’s Default. At the time Tenant makes any payment to
Landlord required by Section 17.4(c), Tenant shall deliver an itemized statement
of the method by which the amount to which Landlord is entitled was calculated,
certified by Tenant as true and correct. Upon request therefor, Tenant shall
deliver to Landlord copies of all bills, invoices other documents upon which its
calculations are based.
 
(e)    As used in this 17.4, the term “Subrent” shall mean any consideration of
any kind received, or to be received, by Tenant as result of the Transfer, if
such sums are related to Tenant’s interest in this Lease or in the Premises,
including payments from and on behalf of the transferee (in excess of the fair
market value thereof) for Tenant’s assets, fixtures, leasehold improvements,
inventory, accounts, goodwill, equipment, furniture and general intangibles. As
used in this Section 17.4, the term “Permitted Transfer Costs” shall mean (i)
reasonable leasing



19



--------------------------------------------------------------------------------

commissions paid to third parties not affiliated with Tenant in order to obtain
the Transfer in question, (ii) all reasonable attorneys’ fees incurred by Tenant
with respect to the Transfer in question, (iii) the cost of Alterations to
prepare the Premises for the proposed transferee, which cost shall be amortized
over the entire term of such assignment or sublease.
 
17.5.    Corporate Reorganization.    If Tenant is a corporation, the following
shall be deemed a voluntary assignment of Tenant’s interest in this Lease: (i)
any dissolution, merger, consolidation or other reorganization of or affecting
Tenant, whether or not Tenant is the surviving corporation; and (ii) if the
capital stock of Tenant is not publicly traded, the sale or transfer to one
person or entity (or to any group of related persons or entities), stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of Tenant’s capital stock issued, outstanding and entitled to vote
for the election of directors. If Tenant is a partnership, any withdrawal or
substitution (whether voluntary, involuntary or by operation of law, and whether
occurring at one time or over a period of time) of any partner owning
twenty-five percent (25%) or more (cumulatively) of any interest in the capital
or profits of the partnership, or the dissolution of the partnership, shall be
deemed a voluntary assignment of Tenant’s interest in this Lease.
 
17.6.    Transfers to Affiliates.    Notwithstanding anything contained in this
Section 17, so long as Tenant otherwise complies with the provisions of this
Section 17, Tenant may enter into any of the following transfers (a “Permitted
Transfer”) without Landlord’s prior written consent (but with the consent of the
Master Lessor only), and Landlord shall not be entitled to terminate the Lease
pursuant to this Section 17 or to receive any part of any Subrent resulting
therefrom that would otherwise be due if pursuant to Section 17.4(e):
 
(a)    Tenant may sublease all or part of the Premises or assign its interest in
this Lease to any corporation which controls, is controlled by, or is under
common control with the original Tenant to this Lease by means of an ownership
interest of more than fifty percent (50%), so long as the surviving corporation,
if a public company, has a market capitalization at the time of such assignment
that is equal to or greater than Five Hundred Million Dollars ($500,000,000) or,
if a private company, has a net worth equal to or greater than Five Hundred
Million Dollars ($500,000,000), if the Guaranty described in Section 22.33
hereof is no longer in effect;
 
(b)    Tenant may assign its interest in the Lease to a corporation which
results from a merger, consolidation or other reorganization in which Tenant is
not the surviving corporation, so long as the surviving corporation, if a public
company, has a market capitalization at the time of such assignment that is
equal to or greater than Five Hundred Million Dollars ($500,000,000) or, if a
private company, has a net worth equal to or greater than Five Hundred Million
Dollars ($500,000,000); and
 
(c)    Tenant may assign this lease to a corporation which purchases or
otherwise acquires all or substantially all of the stock or assets of Tenant, so
long as such acquiring corporation, if a private company, has a market
capitalization at the time of such assignment that is equal to or greater than
Five Hundred Million Dollars ($500,000,000) or, if a private company, has a net
worth equal to or greater than Five Hundred Million Dollars ($500,000,000).
 
Each of the entities identified in Sections 17.6(i), (ii) and (iii) above herein
shall be referred to as “Permitted Transferees”. Notwithstanding anything to the
contrary contained in this Section 17, in the event of a Permitted Transfer,
Tenant shall not be obligated to notify Landlord in advance of such transfer,
but shall provide Landlord with written notice of the transfer within ten (10)
days thereafter. Shares of Tenant traded on any public exchange shall not be
deemed a Transfer requiring Landlord’s prior written consent.
 
        17.7     Assignment in Bankruptcy.    If this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, 11 U.S.C.
101 et seq., or such similar laws or amendments thereto which may be enacted
from time to time (the “Bankruptcy Code”), any and all monies or other
considerations payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord and shall not constitute property of Tenant or of
the estate of Tenant within the meaning of the Bankruptcy Code. Any and all
monies or other considerations constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord shall be held in trust for
the benefit of Landlord and be promptly paid or delivered to Landlord. If Tenant
proposes to assign this Lease pursuant to the provisions of the Bankruptcy Code
to any person or entity who shall have made a bona fide offer to accept an
assignment of this Lease on terms acceptable to the Tenant, then notice of such
proposed assignment setting forth (i) the name and address of such person; (ii)
all of the terms and conditions of such offer; and (iii) the adequate assurance
to be provided by Tenant to assure such person’s future performance under this
Lease, including, without limitation, the assurances referred to in the
Bankruptcy Code, or any such successor or substitute legislation or rule
thereto, shall be given to Landlord by Tenant no later than twenty (20) days
after receipt by Tenant, but in any event no later than ten (10) days prior to
the date that Tenant shall make application to a court of competent jurisdiction
for authority and approval to enter into such assignment and assumption.
Landlord shall thereupon have the prior right and option, to be exercised by
notice to Tenant given at any time prior to the effective date of such proposed
assignment, to accept an assignment of this Lease upon the same terms and
conditions and for the same consideration, if any, as the bona fide offer made
by such person, less any brokerage commissions which may be payable out of the
consideration to be paid by such person for the assignment of this Lease. Any
person or entity to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed without further act or deed to have assumed
all of the obligations arising under this Lease on and after the date of such
assignment. Any such assignee shall upon demand execute and deliver to Landlord
an instrument confirming such assumption.
 
17.8.    Transfer by Landlord.    Landlord and its successors in interest shall
have the right to transfer their interest in this Lease, the Premises and the
Building at any time and to any person or entity, so long as such person or
entity assumes in writing the obligations of Landlord under this Lease occurring
on and after the effective date of the transfer. In the event of any such
transfer, the Landlord originally named herein (and, in the case of any
subsequent



20



--------------------------------------------------------------------------------

transfer, the transferror) from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for the performance of the obligations of the Landlord hereunder which
may accrue after the date of such transfer. After the date of any such transfer,
the term “Landlord” as used herein shall mean the transferee of such interest in
the Premises.
 
18.    DEFAULT AND REMEDIES.
 
18.1.    Events of Tenant’s Default.    Tenant shall be in default of its
obligations under this Lease if any of the following events occurs (an “Event of
Tenant’s Default”):
 
(a)    Tenant shall have failed to pay Base Rent or Additional Rent when due,
and such failure is not cured within three (3) days after delivery of written
notice from Landlord specifying such failure to pay; or
 
(b)    Tenant shall have failed to perform any term, covenant, or condition of
this Lease except those requiring the payment of Base Rent or Additional Rent,
and Tenant shall have failed to cure such breach within thirty (30) days after
written notice from Landlord specifying the nature of such breach where such
breach could reasonably be cured within said thirty (30) day period, or if such
breach could not be reasonably cured within said thirty (30) day period, Tenant
shall have failed to commence such cure within said thirty (30) day period and
thereafter continue with due diligence to prosecute such cure to completion
within such time period as is reasonably needed; or
 
(c)    Tenant shall have sublet the Premises or assigned its interest in the
Lease in violation of the provisions contained in Section 17; or
 
(d)    Tenant shall have abandoned the Premises or left the Premises
substantially vacant for more than ninety (90) consecutive days; or
 
(e)    The occurrence of the following: (i) the making by Tenant of any general
arrangements or assignments for the benefit of creditors; (ii) Tenant becomes a
“debtor” as defined in 11 USC §101 or any successor statute thereto (unless, in
the case of a petition filed against Tenant, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days; provided, however, in the event that any provision of this Section 18.1
(e) is contrary to any applicable Law, such provision shall be of no force or
effect; or
 
(f)    Tenant shall have failed to deliver documents required of Tenant pursuant
to Section 21.1 or Section 21.4 within the time periods specified therein, and
such failure is not cured within five (5) days after delivery of written notice
from Landlord specifying the nature of the failure.
 
The grace periods provided for in this Section 18.1 are intended to satisfy any
and all notice requirements imposed on Landlord by law and are not in addition
to any such requirements.
 
18.2.    Landlord’s Remedies.    If an Event of Tenant’s Default occurs,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by any Law or otherwise provided in this Lease, to which
Landlord may resort cumulatively or in the alternative:
 
(a)    Landlord may keep this Lease in effect and enforce by an action at law or
in equity all of its rights and remedies under this Lease, including (i) the
right to recover the Rent and other sums as they become due by appropriate legal
action; (ii) the right to make payments required of Tenant or perform Tenant’s
obligations and be reimbursed by Tenant for the cost thereof with interest at
the Interest Rate from the date the sum is paid by Landlord until Landlord is
reimbursed by Tenant; and (iii) the remedies of injunctive relief and specific
performance to compel Tenant to perform its obligations under this Lease.
Notwithstanding anything contained in this Lease, in the event of a breach of an
obligation by Tenant which results in a condition which poses an imminent danger
to safety of persons or damage to property, an unsightly condition visible from
the exterior of the Building, or a threat to insurance coverage, then if Tenant
does not cure such breach within three (3) days after delivery to it of written
notice from Landlord identifying the breach, Landlord may cure the breach of
Tenant and be reimbursed by Tenant for the cost thereof with interest at the
Interest Rate from the date the sum is paid by Landlord until Landlord is
reimbursed by Tenant.
 
(b)    Landlord may enter the Premises and release them to third parties for
Tenant’s account for any period, whether shorter or longer than the remaining
Term. Tenant shall be liable immediately to Landlord for all costs Landlord
incurs in releasing the Premises, including brokers’ commissions, expenses of
altering and preparing the Premises required by the releasing. Tenant shall pay
to Landlord the Rent and other sums due under this Lease on the date the rent is
due, less the Rent and other sums Landlord received from any releasing. No act
by Landlord allowed by this subparagraph shall terminate this Lease unless
Landlord notifies Tenant in writing that Landlord elects to terminate this
Lease. Notwithstanding any releasing without termination, Landlord may later
elect to terminate this Lease because of the default by Tenant.
 
(c)    Landlord may terminate this Lease by giving Tenant written notice of
termination, in which event this Lease shall terminate on the date set forth for
termination in such notice. Any termination under this Section 18.2(c) shall not
relieve Tenant from its obligation to pay sums then due Landlord or from any
claim against Tenant for damages or Rent previously accrued or then accruing. In
no event shall any one or more of the following actions by Landlord, in the
absence of a written election by Landlord to terminate this Lease, constitute a
termination of this Lease: (i) appointment of a receiver or keeper in order to
protect Landlord’s interest hereunder; (ii) consent to any subletting of



21



--------------------------------------------------------------------------------

the Premises or assignment of this Lease by Tenant, whether pursuant to the
provisions hereof or otherwise; or (iii) any other action by Landlord or
Landlord’s Parties intended to mitigate the adverse effects of any breach of
this Lease by Tenant, including without limitation any action taken to maintain
and preserve the Premises or any action taken to relet the Premises or any
portions thereof to the extent such actions do not affect a termination of
Tenant’s right to possession of the Premises.
 
(d)    In the event Tenant breaches this Lease and abandons the Premises, this
Lease shall not terminate unless Landlord gives Tenant written notice of its
election to so terminate this Lease. No act by or on behalf of Landlord intended
to mitigate the adverse effect of such breach, including those described by
Section 18.2(c), shall constitute a termination of Tenant’s right to possession
unless Landlord gives Tenant written notice of termination. Should Landlord not
terminate this Lease by giving Tenant written notice, Landlord may enforce all
its rights and remedies under this Lease, including the right to recover the
Rent as it becomes due under the Lease as provided in California Civil Code
Section 1951.4.
 
(e)    In the event Landlord terminates this Lease, Landlord shall be entitled,
at Landlord’s election, to damages in an amount as set forth in California Civil
Code Section 1951.2 as in effect on the Effective Date. For purposes of
computing damages pursuant to California Civil Code Section 1951.2, an interest
rate equal to the Interest Rate shall be used where permitted. Such damages
shall include:
 
(1)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and
 
(2)    Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including the following: (i) expenses for cleaning, repairing or
restoring the Premises; (ii) expenses for altering, remodeling or otherwise
improving the Premises for the purpose of reletting, including installation of
leasehold improvements (whether such installation be funded by a reduction of
rent, direct payment or allowance to a new tenant, or otherwise); (iii) broker’s
fees, advertising costs and other expenses of reletting the Premises; (iv) costs
of carrying the Premises, such as taxes, insurance premiums, utilities and
security precautions; (v) expenses in retaking possession of the Premises; and
(vi) attorneys’ fees and court costs incurred by Landlord in retaking possession
of the Premises and in releasing the Premises or otherwise incurred as a result
of an Event of Tenant’s Default.
 
(f)    Nothing in this Section 18.2 shall limit Landlord’s right to
indemnification from Tenant as provided in Sections 8.6.6, 11.5, 14.3, 20.1 and
22.23. Any notice given by Landlord in order to satisfy the requirements of this
Section 18.2 shall also satisfy the notice requirements of California Code of
Civil Procedure Section 1161 regarding unlawful detainer proceedings.
 
18.3.    Limitation on Exercise of Rights.    At any time that an Event of
Tenant’s Default has occurred and remains uncured, (i) Landlord may deny or
withhold any consent or approval requested of it by Tenant which Landlord would
otherwise be obligated to give; and (ii) Tenant may not exercise any option to
extend, right to terminate this Lease, or other right granted to it by this
Lease which would otherwise be available to it.
 
18.4.    Waiver by Tenant of Certain Remedies.    Tenant waives the provisions
of Sections 1932(1), 1941 and 1942 of the California Civil Code and any similar
or successor law regarding Tenant’s right to terminate this Lease or to make
repairs and deduct the expenses of such repairs from the rent due under this
Lease. Tenant hereby waives any right of redemption or relief from forfeiture
under the laws of the State of California, or under any other present or future
law, including the provisions of Sections 1174 and 1179 of the California Code
of Civil Procedure.
 
18.5.    Remedies Cumulative.    All rights, privileges and remedies of the
parties are cumulative and not alternative or exclusive to the extent permitted
by law except as otherwise provided herein.
 
19.    TENANT’S REMEDIES.
 
        19.1.    Landlord’s Default.    Landlord shall not be in default under
this Lease unless Landlord fails to perform obligations required of Landlord,
within a reasonable period, not to exceed thirty (30) days after written notice
by registered mail is delivered by Tenant to Landlord, Master Lessor, and to the
holder of any mortgages or deeds of trust (collectively, “Lender”) covering the
Premises whose name and address shall have theretofore been furnished to Tenant
in writing, specifying the obligation which Landlord has failed to perform;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord or Lender commences performance within such thirty (30)-
day period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord hereunder will be construed as covenants, not
conditions. Tenant will accept performance by, and with the same force and
effect as though performed by Landlord hereunder. Notwithstanding anything to
the contrary contained in this Section 19, if Landlord is in default pursuant to
this Section 19.1 beyond the applicable notice and cure period, then Tenant may,
in addition to any other remedies provided pursuant to this Lease, cure the
default at Landlord’s expense. If Tenant pays any sum because of Landlord’s
default, Landlord shall reimburse such sum to Tenant, together with interest
thereon at the Interest Rate from the date incurred until the date paid, within
twenty (20) days after receipt of Tenant’s request therefore, together with
supporting documentation.



22



--------------------------------------------------------------------------------

 
19.2.    Tenant’s Remedies.    Except as provided below, in the event of any
default by Landlord, Tenant’s exclusive remedies shall be an action for specific
performance or injunctive relief, or an action for damages. Tenant hereby waives
the benefit of any Laws granting it, a lien upon the property of Landlord and/or
upon Rent due Landlord, or the right to terminate this Lease or withhold Rent on
account of any Landlord default.
 
20.    SURRENDER AND HOLDING OVER.
 
20.1.    Surrender of the Premises.    Upon the expiration or sooner termination
of this Lease, Tenant shall vacate and surrender the Premises to Landlord in the
same condition as existed at the Commencement Date, except for (i) reasonable
wear and tear, (ii) damage caused by any peril or condemnation, (iii)
Alterations which Landlord has informed Tenant in writing (to the extent
requested to do so in writing by Tenant) that Tenant is not required to remove
hereunder, and (iv) Hazardous Materials not stored, used, released or disposed
of by Tenant or Tenant’s Parties. In this regard, normal wear and tear shall be
construed to mean wear and tear caused to the Premises by the natural aging
process which occurs in spite of prudent application of the best standards for
maintenance, repair and janitorial practices, and does not include items of
neglected or deferred maintenance. In any event, Tenant shall cause the
following to be done prior to the expiration or the sooner termination of this
Lease: (a) all interior walls shall be painted or cleaned so that they appear
freshly painted; (b) all tiled floors shall be cleaned and waxed; (c) all
carpets shall be cleaned and shampooed; (d) all broken, marred, stained or
nonconforming acoustical ceiling tiles shall be replaced; and (e) all windows
shall be washed. If Landlord so requests, Tenant shall, within ten (10) days of
receiving such request from Landlord, (1) remove any Tenant’s Alterations which
Tenant is required to remove pursuant to Section 11 and repair all damage caused
by such removal; and (2) return the Premises or any part thereof to its original
configuration existing as of the time the Premises were delivered to Tenant,
provided that in no event shall Tenant be required to remove any of the
Landlord’s Work. If the Premises are not so surrendered at the termination of
this Lease, Tenant shall be liable to Landlord for all costs incurred by
Landlord in returning the Premises to the required condition, plus interest on
all costs incurred at the Interest Rate. Tenant shall indemnify, defend by
counsel satisfactory to Landlord, protect and hold Landlord harmless against
loss or liability resulting from delay by Tenant in so surrendering the Premises
on the Expiration Date or earlier termination of this Lease, including, without
limitation, any claims made by the Master Lessor or any succeeding tenant or
losses to Landlord due to lost opportunities to lease to succeeding tenants.
 
20.2.    Holding Over.    This Lease shall terminate without further notice at
the expiration of the Term. Any holding over by Tenant after expiration of the
Term shall not constitute a renewal or extension of the Lease or give Tenant any
rights in or to the Premises except as expressly provided in this Lease. Any
holding over after such expiration with the written consent of Landlord shall be
construed to be a tenancy from month to month on the same terms and conditions
herein specified insofar as applicable except that Base Rent shall be increased
to an amount equal to one hundred fifty percent (150%) of the Base Rent payable
during the last full calendar month of the Term.
 
20.3.    Entry at End of Term.    Tenant shall give written notice to Landlord
at least thirty (30) days prior to vacating the Premises and shall arrange to
meet with Landlord for a joint inspection of the Premises prior to vacating.
 
21.    MORTGAGES.
 
21.1.    Subordination.    The following provisions shall govern the
relationship of this Lease to any underlying mortgage, deed of trust or master
lease (including but not limited to the Master Lease) which now or hereafter
affects the Premises, and any renewal, modification, consolidation, replacement
or extension thereof (collectively, a “Security Instrument”).
 
(a)    The Lease is subject and subordinate to all Security Instruments existing
as of the Effective Date. However, if any Lender so requires, this Lease shall
become prior and superior to any such Security Instrument. Landlord hereby
represents and warrants for the benefit of Tenant that, as of the Effective Date
of this Lease, other than the Master Lease and the documents evidencing,
securing and governing the obligations of the Landlord thereunder, the Premises,
the Building and the Project are not encumbered by any Security Instrument.
 
(b)    At Landlord’s election, this Lease shall become subject and subordinate
to any Security Instrument created after the Effective Date. Notwithstanding
such subordination, Tenant’s right to quiet possession of the Premises shall not
be disturbed so long as Tenant is not in default and performs all of its
obligations under this Lease, unless this Lease is otherwise terminated pursuant
to its terms. In connection with any such future Security Instrument, Landlord
shall use commercially reasonable efforts to provide to Tenant a written
subordination, non-disturbance and attornment agreement reasonably acceptable to
Tenant providing for the recognition of Tenant’s rights, interests and options
under this Lease in the event of a foreclosure, deed given in lieu of
foreclosure or sale under the Security Instrument.
 
                (c)    Tenant shall upon request execute any document or
instrument reasonably required by any Lender to make this Lease either prior or
subordinate to a Security Instrument, which may include but are not limited to
such other matters as the Lender customarily and reasonably requires in
connection with such agreements, including provisions that the Lender not be
liable for (i) the return of any security deposit unless the Lender receives it
from Landlord, and (ii) any defaults on the part of Landlord occurring prior to
the time the Lender takes possession of the Premises as a result of the
enforcement of its Security Instrument; provided, however, that Lender shall be
required to cure any defaults of Landlord or any prior landlord of a continuing
nature (e.g., repair and maintenance obligations) of which it has been provided
written notice Tenant’s failure to execute any such document or instrument
within ten (10) business days after receipt of written demand therefor shall
constitute an Event of Tenant’s Default.
 
21.2.    Modifications of Lease.    Tenant shall execute, acknowledge and
deliver to Landlord, within ten (10) business days after receipt of request by
Landlord, an instrument amending this Lease in such respects as reasonably may



23



--------------------------------------------------------------------------------

 
be required by any Lender or prospective Lender, provided that such amendment
does not significantly increase Tenant’s obligations or diminish Tenant’s rights
or remedies hereunder, or in any other manner impose additional Rent obligations
on Tenant.
 
21.3.    Mortgagee Protection and Attornment.    In the event of any default on
the part of the Landlord, Tenant will use reasonable efforts to give notice by
registered mail to Master Lessor or any Lender whose name and address have been
provided to Tenant and shall offer such Lender a reasonable opportunity (taking
into account such time as shall be reasonably required to institute and complete
any foreclosure proceedings) to cure the default, including time to obtain
possession of the Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings, if such should prove necessary to effect a cure.
Tenant will accept performance of any provision of this Lease by Master Lessor
or such Lender as performance by, and with the same force and effect as though
performed by, Landlord hereunder. Tenant shall attorn to any purchaser of the
Premises at any foreclosure sale or private sale conducted pursuant to any
Security Instrument encumbering the Premises, or to any grantee or transferee
designated in any deed given in lieu of foreclosure.
 
21.4.    Estoppel Certificates and Financial Statements.    At all times during
the Term, each party agrees, following any request by the other party, promptly
to execute and deliver to the requesting party within fifteen (15) days
following delivery of such request an estoppel certificate: (i) certifying that
this Lease is unmodified and in full force and effect or, if modified, stating
the nature of such modification and certifying that this Lease, as so modified,
is in full force and effect; (ii) stating the date to which the Rent and other
charges are paid in advance, if any; (iii) acknowledging that there are not, to
the certifying party’s knowledge, any uncured defaults on the part of any party
hereunder or, if there are uncured defaults, specifying the nature of such
defaults; and (iv) certifying such other information about the Lease as may be
reasonably required by the requesting party. A failure to deliver an estoppel
certificate within fifteen (15) days after delivery of a request therefor shall
be a conclusive admission that, as of the date of the request for such
statement: (a) this Lease is unmodified except as may be represented by the
requesting party in said request and is in full force and effect, (b) there are
no uncured defaults in the requesting party’s performance, and (c) no rent has
been paid more than thirty (30) days in advance. For purposes of providing such
information to any potential Lender or buyer of the Building, at any time during
the Term that Palm, Inc. remains the guarantor of Tenant’s obligations under
this Lease pursuant to Section 22.32 below, Tenant shall, upon fifteen (15)
days’ prior written notice from Landlord (but not more than once in any fiscal
quarter, unless an Event of Tenant’s Default exists hereunder, in which event
such limitation shall not apply), provide Palm, Inc.’s most recent financial
statement and financial statements covering the 24-month period prior to the
date of such most recent financial statement. Tenant shall provide Palm, Inc.’s
financial information to Landlord and any Lender. From and after the date that
Palm, Inc. no longer is the guarantor hereunder, Tenant shall provide its own
financial statements upon the terms and requirements set forth in this Section.
Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant.
 
22.    GENERAL PROVISIONS.
 
22.1.    Construction of Meaning.    Words of any gender used in this Lease
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, unless the context
otherwise requires. The language in all parts of this Lease shall in all cases
be construed as a whole according to its fair meaning, and not strictly for or
against either Landlord or Tenant.
 
22.2.    Interest on Past-Due Obligations.    Except as expressly herein
provided, any amount due to Landlord not paid when due shall bear interest from
the date such amount is due at a rate (the “Interest Rate”) equal to the lesser
of (i) two percent (2%) in excess of the discount rate established by the
Federal Reserve Bank of San Francisco as it may be adjusted from time to time;
or (ii) the maximum interest rate permitted by Law. Payment of such interest
shall not excuse or cure any default by Tenant under this Lease, provided,
however, that interest shall not be payable on late charges incurred by Tenant.
 
22.3.    Time of Essence.    Time is of the essence with respect to all of the
terms and conditions of this Lease.
 
22.4.    Binding Effect.    The terms, provisions and covenants and conditions
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties hereto and upon their respective heirs, legal representatives,
successors and permitted assigns, except as otherwise herein expressly provided.
 
22.5.    Choice of Law.    This Lease shall be governed by the laws of the State
of California.
 
22.6.    Captions.    The captions inserted in this Lease are for convenience
only and in no way define, limit or otherwise describe the scope or intent of
this Lease, or any provision hereof, or in any way affect the interpretation of
this Lease.
 
22.7.    Amendments.    This Lease may not be altered, changed or amended except
by an instrument in writing signed and dated by both parties hereto.
 
        22.8.    Waivers.    The waiver by Landlord or Tenant of any term,
covenant, agreement or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant,
agreement or condition herein contained, nor shall any custom or practice which
may grow up between the parties in the administration of this Lease be construed
to waive or lessen the right of Landlord or Tenant to insist upon the
performance by the other in strict accordance with all of the provisions of this
Lease. The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any provisions,



24



--------------------------------------------------------------------------------

covenant, agreement or condition of this Lease, other than the failure of Tenant
to pay the particular Rent so accepted, regardless of Landlord’s knowledge of
such proceeding breach at the time of acceptance of such Rent.
 
22.9.    Fees and Expenses.    All sums reasonably incurred by Landlord in
connection with any Event of Tenant’s Default or holding over of possession by
Tenant after the expiration or earlier termination of this Lease, including
without limitation all costs, expenses and actual accountants, appraisers,
attorneys and other professional fees, and any collection agency or other
collection charges, shall be due and payable by Tenant to Landlord on demand,
and shall bear interest thereon at the Interest Rate. If either Landlord or
Tenant commences or engages in, or threatens to commence or engage in an action
by or against the other party arising out of or in connection with this Lease or
the Premises, including but not limited to any action for recovery of Rent due
and unpaid, to recover possession or for damages for breach of this Lease, the
prevailing party shall be entitled to have and recover from the losing party
reasonable attorneys’ fees and other costs incurred in connection with the
action, preparation for such action, any appeals relating thereto and enforcing
any judgments rendered in connection therewith. If Landlord becomes involved in
any actual action by or against anyone not a party to this Lease, but arising by
reason of or related to any act or omission of Tenant or Tenant’s Parties,
Tenant agrees to pay Landlord’s reasonable attorneys’ fees and other costs
incurred in connection with the action, preparation for such action, any appeals
relating thereto and enforcing any judgments rendered in connection therewith.
 
22.10.    Merger.    The voluntary or other surrender of this Lease by Tenant or
a mutual cancellation hereof shall not constitute a merger. Such event shall at
the option of Landlord, either terminate all or any existing subtenancies or
operate as an assignment to Landlord of any or all of such subtenancies.
 
22.11.    Severability.    If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws effective during the Term
of this Lease, then and in that event, it is the intention of the parties hereto
that the remainder of this Lease shall not be affected thereby, and it is also
the intention of the parties to this Lease that in lieu of each clause or
provision of this Lease that is illegal, invalid or unenforceable, there be
added as a part of this Lease a clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and be
legal, valid and enforceable.
 
22.12.    Security Measures.    Landlord shall, at Landlord’s expense, provide a
card access system to the Premises, which shall be independent from, but part
of, a card access systems for the Building, along with an alarm system for the
Building and system of video cameras in the Common Areas of the Project, during
the Term of this Lease, and Tenant shall be furnished security access cards for
its employees in connection therewith. Tenant shall be solely responsible for
administering the distribution of such access cards to Tenant’s employees, as
well as the door scheduling related to such cards. Tenant acknowledges and
agrees that such security systems are provided to Tenant as an accommodation
only, and that Landlord shall have no liability for, and Tenant hereby releases
Landlord for any claims by Tenant or Tenant’s Parties resulting from, any error
in admitting or excluding any person from the Building, nor for any loss of or
damage to property or injury to persons in the Premises. Tenant assumes all
responsibility for the protection of Tenant, Tenant’s Parties and their property
from acts of third parties.
 
22.13.    Easements.    Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of parcel maps, easement
agreements and covenants, conditions and restrictions, so long as such
easements, rights, dedications, maps and covenants, conditions and restrictions
do not unreasonably interfere with the Permitted Uses of the Premises by Tenant.
Tenant shall sign any of the aforementioned documents upon request of Landlord
and failure to do so shall constitute a material breach of this Lease.
 
22.14.    Performance Under Protest.    If at any time a dispute shall arise as
to any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the right to make payment under protest and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.
 
22.15.    Conflict.    Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.
 
22.16.    No Third Party Beneficiaries.    This Lease is not intended by either
party to confer any benefit on any third party, including without limitations
any broker, finder, or brokerage firm.
 
22.17.    Effective Date/Nonbinding Offer.    Submission of this Lease for
examination or signature by Tenant does not constitute an offer or option for
lease, and it is not effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant.
 
        22.18.    Water, Oil and Mineral Rights.    Landlord reserves all right,
title or interest in water, oil, gas or other hydrocarbons, other mineral rights
and air and development rights, together with the sole and exclusive right of
Landlord to sell, lease, assign or otherwise transfer the same, but without any
right of Landlord or any such transferee to enter upon the Premises during the
Term except as otherwise provided herein.
 
22.19.    Confidentiality.    This Lease document, the terms of this Lease, and
the covenants, obligations, and conditions contained in this Lease shall remain
strictly confidential. Landlord and Tenant agree to keep such terms, covenants,
obligations and conditions strictly confidential and not to disclose such
matters to any other landlord, tenant,





25



--------------------------------------------------------------------------------

prospective tenant, or broker; provided, however, (i) Tenant may provide a copy
of this Lease to a non-party solely in conjunction with Tenant’s reasonable and
good faith effort to secure an assignee or sublessee for the Premises or in
connection with a proposed merger or acquisition, as part of Tenant’s public
financial filings or to its attorneys, accountants or other professionals on a
need to know basis; and (ii) Landlord may provide a copy of this Lease to
non-parties in connection with a proposed sale or refinancing of the Building,
as part of Landlord’s public financial filings or to its attorneys, accountants
or other professionals on a need to know basis.
 
22.20.    Notices.    Any notice required or desired to be given regarding this
Lease shall be in writing and may be given by personal delivery, by facsimile
telecopy, by courier service, or by mail. A notice shall be deemed to have been
given (i) on the third business day after mailing if such notice was deposited
in the United States mail, certified or registered, postage prepaid, addressed
to the party to be served at its Address for Notices specified in Items 3 and 5
of the Basic Provisions (as applicable); (ii) when delivered if given by
personal delivery; and (iii) in all other cases when actually received at the
party’s Address for Notices. Either party may change its address by giving
notice of the same in accordance with this Section 22.20.
 
22.21.    Corporate Authority.    If Tenant is a corporation (or partnership),
each individual executing this Lease on behalf of Tenant represents and warrants
that he is duly authorized to execute and deliver this Lease on behalf of such
corporation in accordance with the by-laws of such corporation (or partnership
in accordance with the partnership agreement of such partnership) and that this
Lease is binding upon such corporation (or partnership) in accordance with its
terms. Each of the persons executing this Lease on behalf of a corporation does
hereby covenant and warrant that the party for whom it is executing this Lease
has full right and authority to enter into this Lease. Tenant hereby represents
and warrants to Landlord that Tenant is a duly incorporated Delaware corporation
company which is qualified to do business in the State of California.
 
22.22.    Successors and Assigns.    This Lease shall, subject to the provisions
regarding Transfers, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant.
 
22.23.    Brokerage Commissions.    Each party hereto (i) represents and
warrants to the other that it has not had any dealings with any real estate
brokers, leasing agents or salesmen, or incurred any obligations for the payment
of real estate brokerage commissions or finder’s fees which would be earned or
due and payable by reason of the execution of this Lease, other than to the
Broker described in Item 12 of the Basic Provisions; and (ii) agrees to
indemnify, defend, and hold harmless the other party from any claim for any such
commission or fees which result from the actions of the indemnifying party.
Landlord shall be responsible for the payment of any commission owed to the
Broker pursuant to a separate written commission agreement between Landlord and
the Broker for the payment of a commission as a result of the execution of this
Lease.
 
22.24.    Entire Agreement.    This Lease constitutes the entire agreement
between the parties, and there are no binding agreements or representations
between the parties except as expressed herein. Tenant acknowledges that neither
Landlord nor Landlord’s Agents has made any legally binding representation or
warranty as to any matter except those expressly set forth herein, including any
warranty as to (i) whether the Premises may be used for Tenant’s intended use
under existing Law; (ii) the suitability of the Premises for the conduct of
Tenant’s business; or (iii) the condition of any improvements, except as set
forth in Section 1.7 and Exhibit B hererof. There are no oral agreements between
Landlord and Tenant affecting this Lease, and this Lease supersedes and cancels
any and all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant or displayed by Landlord to
Tenant with respect to the subject matter of this Lease.
 
22.25.    Joint and Several Liability.    If more than one person or entity is
named as tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.
 
22.26.    Quiet Enjoyment.    Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.
 
22.27.    Survival.    All covenants of Landlord or Tenant which reasonably
would be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
 
22.28.    Recording.    Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a “short form” memorandum of this Lease for recording purposes.
 
22.29.    Counterparts.    This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.
 
        22.30.    Agency, Partnership or Joint Venture.    Nothing contained
herein shall be deemed or construed by the parties hereto, nor by any third
party, as creating the relationship of principal and agent or of partnership or
of joint venture by the parties hereto, it being understood and agreed that no
provision contained in this Lease or any acts of the parties hereto shall be
deemed to create any relationship other than the relationship of landlord and
tenant.



26



--------------------------------------------------------------------------------

 
22.31.    INTENTIONALLY OMITTED.
 
22.32.    Right of First Refusal.    Provided that (i) the Conditions Precedent
described in Section 2.5 (excluding, however, the condition set forth in
subsection (v) thereof) hereof have been satisfied in their entirety, and (ii)
Landlord does not wish to use the Expansion Space (as defined below) for
Landlord’s own purposes, Tenant shall have a right of first refusal for all or
any portion of the approximately 26,156 rentable square foot portion of the
first floor of the Building shown on Schedule 5 hereof (the “Expansion Space”)
on the terms of this Section 22.32. If Landlord shall have reached agreement in
an arm’s-length negotiation with a bona fide third party on the terms on which
Landlord would lease all or any portion of the Expansion Space to such third
party, then Landlord shall promptly provide Tenant with written notice (the
“Offer Notice”) offering to lease that portion of the Expansion Space at issue
to Tenant on such terms. Tenant shall have a period of five (5) business days
from the date of the Offer Notice in which to accept Landlord’s offer to lease
that portion of the Expansion Space at issue from Landlord on all of the terms
of the Offer Notice by providing Landlord with written notice thereof (the
“Acceptance Notice”) within such five (5)- business day period. If Tenant timely
delivers an Acceptance Notice, then Landlord shall promptly prepare an amendment
to this Lease memorializing the terms of Landlord’s leasing of that portion of
the Expansion Space at issue to Tenant and, upon full execution thereof,
Landlord shall lease the portion of the Expansion Space at issue to Tenant, and
Tenant shall lease the same from Landlord, on all of the terms of this Lease
(provided that the Security Deposit shall be increased by Five Hundred Thousand
Dollars ($500,000) (or a pro rata portion of Five Hundred Thousand Dollars
($500,000) based on the ratio of the amount of the Expansion Space leased by
Tenant pursuant to this Section 22.32 to the aggregate size of the Expansion
Space), as amended by the terms of such amendment. If Tenant shall fail to
execute such amendment within ten (10) business days of receipt thereof, or if
Tenant shall fail to timely deliver an Acceptance Notice to Landlord as provided
for herein, then Tenant’s rights to the particular Expansion Space at issue
shall be deemed waived, and Landlord shall be free to lease that portion of the
Expansion Space at issue to third parties or use such Expansion Space for
Landlord’s own purposes. Tenant’s Right of First Refusal shall be continuous
during the Term of this Lease and any extension thereof. Tenant’s rejection of
any particular offer of Expansion Space shall not relieve Landlord of its
obligation to again offer all or any portion of the Expansion Space to Tenant at
any time that that portion of the Expansion Space at issue, or any new Expansion
Space, subsequently becomes subject to another agreement to lease such space to
a third party, the parties hereto acknowledging and agreeing that Tenant shall
have no rights hereunder if Landlord instead decides to use such space for
Landlord’s own use.
 
22.33.    Guarantor.    Unless and until either: (i) Tenant shall become a
publicly traded company on any nationally recognized public exchange, (ii)
Tenant has been financially profitable (as determined by generally accepted
accounting principles) for four (4) consecutive fiscal quarters, or (iii) Tenant
shall be sold to a successor company and such company, as of the date it assumes
all of the obligations of Tenant pursuant to this Lease, if a public company,
has a market capitalization equal to or greater than Five Hundred Million
Dollars ($500,000,000), or, if a private company, has a net worth equal to or
greater than Five Hundred Million Dollars ($500,000,000), the obligations of
Tenant under this Lease shall be guaranteed in their entirety by the Guarantor
described in Item 17 of the Basic Lease Provisions pursuant to the form of
Guaranty attached hereto as Exhibit G. If Guarantor is or becomes bankrupt or
insolvent, makes an assignment for the benefit of creditors, or institutes or is
the subject of any proceeding under the Bankruptcy Act or other similar law for
the protection of creditors (or, if Guarantor is a partnership or consists of
more than one person or entity, if any partner of the partnership or such other
person or entity is or becomes bankrupt or insolvent, institutes any such
proceeding, or makes an assignment for the benefit of creditors), then Landlord
shall have the option to terminate this Lease upon thirty (30) days written
notice unless Tenant, within such thirty (30) day period, provides Landlord with
either (i) a substitute or additional guarantor satisfactory to Landlord, Master
Lessor and any Lender, or (ii) adequate assurance of the performance of each and
every obligation of Tenant hereunder, satisfactory to Landlord, Master Lessor
and such Lender; provided, however, that no such termination of this Lease shall
become effective without the prior written consent of such Lender.
 
22.34.    Master Lease.    Landlord and Tenant acknowledge and agree that the
terms of this Lease are subject and subordinate to, and conditioned upon the
existence of, the Master Lease. If the Master Lease shall terminate due to a
default thereunder by Landlord, then this Lease shall also terminate or, at the
option of the Master Lessor, continue in full force and effect as a direct lease
obligation between the Master Lessor, as landlord, and Tenant, as tenant.
Landlord represents to Tenant that the Master Lease is in full force and effect,
and that no default or event that, with the passing of time or the giving of
notice or both, would constitute a default, exists on the part of Landlord, or,
to Landlord’s knowledge, the Master Lessor. Landlord shall indemnify, defend,
protect and hold Tenant harmless from any and all losses, claims, costs,
expenses (including reasonable legal fees), liabilities and causes of action
resulting from a default by Landlord pursuant to the terms of the Master Lease,
provided that nothing in this sentence shall be deemed to create an obligation
of Landlord to Tenant for a failure of Landlord to refinance the Master Lease.
Landlord and Tenant also acknowledge and agree that the effectiveness of this
Lease is conditioned upon the written consent thereto by Master Lessor. If such
written consent is not received within forty-five (45) days after the Effective
Date of this Lease, then either Landlord or Tenant may terminate this Lease upon
written notice thereof to the other, in which event the Security Deposit and any
prepaid Base Rent shall be promptly repaid to Tenant.



27



--------------------------------------------------------------------------------

 
“Landlord”
 
Network Appliance, Inc.,
a Delaware corporation
By:
 
/s/    THOM BRYANT        

--------------------------------------------------------------------------------

Name:
 
Thom Bryant
Title:
 
VP WPR
By:
 

--------------------------------------------------------------------------------

Name:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
“Tenant”
PalmSource, Inc.,
a Delaware corporation
By:
 
/s/    DAVID C. NAGEL

--------------------------------------------------------------------------------

Name:
 
David C. Nagel
Title:
 
President and CEO
By:
 
/s/    DOREEN S. YOCHUM        

--------------------------------------------------------------------------------

Name:
 
Doreen S. Yochum
Title:
 
Chief Administrative Officer



28



--------------------------------------------------------------------------------

 
EXHIBIT A
 
SITE PLAN OF PREMISES
 
[to be attached]



1
EXHIBIT A



--------------------------------------------------------------------------------

 
EXHIBIT B
 
IMPROVEMENT AGREEMENT
 
This Improvement Agreement (“Agreement”) is made part of that Lease Agreement
dated April 19, 2002 (the “Lease”) by and between NETWORK APPLIANCE, INC., a
Delaware corporation (“Landlord”), and PalmSource, Inc., a Delaware corporation
(“Tenant”). Landlord and Tenant agree that the following terms are part of the
Lease:
 
1.    Purpose of Improvement Agreement:    The purpose of this Agreement is to
set forth the rights and obligations of Landlord and Tenant with respect to the
construction of the Landlord’s Work (as defined below).
 
2.    Definitions:    As used in this Agreement, the following terms shall have
the following meanings, and terms which are not defined below, but which are
defined in the Lease and which are used in this Agreement, shall have the
meanings ascribed to them by the Lease:
 
A.    Approved Plans:    The term “Approved Plans” shall mean the architectural
plan drawings for the Landlord’s Work attached hereto as Exhibit B-1 that have
been annotated with “clouded” areas representing changes that will be made to
the construction permit plans attached hereto as Exhibit B-2 that Landlord has
agreed to make as part of the Landlord’s Work.
 
B.    Estimated Commencement Date.    The term Estimated Commencement Date means
August 1, 2002.
 
C.    Ready for Occupancy.    The term “Ready for Occupancy” shall have the
meaning given it in Section 2.2 of the Lease.
 
D.    Tenant Delays.    The term “Tenant Delay” as used in the Lease or this
Agreement shall mean any delay that Landlord may encounter in the performance of
Landlord’s obligations under the Lease or this Agreement because of any act or
omission of any nature by Tenant or its agents or contractors, including any:
(1) delay attributable to changes in or additions to the Approved Plans or to
the Landlord’s Work requested by Tenant; (2) delay attributable to the
postponement of any Landlord’s Work at the request of Tenant; (3) delay caused
by a Change Order requested by Tenant; (4) delay attributable to the failure of
Tenant to pay, when due, any amounts required to be paid by Tenant pursuant to
the Lease; or (5) delay attributable to a failure of Tenant to employ union
labor for Tenant’s work at the Premises during the time the Landlord’s Work is
being constructed. Tenant shall pay all actual costs and expenses incurred by
Landlord which result from any Tenant Delay and the Commencement Date of the
Lease shall be accelerated one (1) day for each day the Premises is not Ready
for Occupancy as a result of a Tenant Delay. No Tenant Delay shall be deemed to
have occurred unless Landlord gives Tenant prior written notice or written
notice within five (5) days of the occurrence, as reasonable under the
circumstances, specifying the claimed reasons for such Tenant Delay, and Tenant
shall fail to promptly correct or cure such Tenant Delay. There shall be
excluded from the number of days of any Tenant Delay, or any of the following
events of force majeure: labor disputes, fire, unusual delay in transportation,
adverse weather conditions not reasonably anticipatable, unavoidable casualties,
delays in obtaining permits or governmental approvals or any other causes beyond
Landlord’s or its contractor’s reasonable control (and other than for financial
reasons) (collectively, “Force Majeure Delays”).
 
E.    Landlord’s Work:    The term “Landlord’s Work” shall mean the improvements
and equipment to be constructed and installed by Landlord in accordance with
this Improvement Agreement and the Approved Plans. The Landlord’s Work shall
also include: (1) private offices which include an eight foot wide sliding glass
door, (2) research & development labs, IDF closets and server room which will
have electrical connections per the attached Exhibit B-1, (3) research &
development labs, IDF closet and server room on the second floor will be
provided with 24x7 HVAC from a single twenty ton fan coil unit, (4) research &
development labs and IDF closet on the third floor will be provided with 24x7
HVAC from a single ten ton fan coil unit, (5) offices, conference rooms and
lobby will be provided with four cat 5E data connections and two voice
connections, and (6) a partition card access system servicing the Premises,
which systems shall be independent from, but a part of, a card access system
serving the Building.
 
3.    Construction of Landlord’s Work:    At Landlord’s sole cost and expense,
Landlord shall construct the Landlord’s Work in accordance with the Approved
Plans and all applicable Laws, in a good and workmanlike manner, free of defects
and using new materials and equipment of good quality. The Landlord’s Work shall
be prepared in accordance with, and using, finishes, materials and
specifications comparable to those used to construct “Building 3” at the
Project. Within thirty (30) days after the Commencement Date, Tenant shall have
the right to submit a written “punch list” to Landlord, setting forth any
defective item of construction, and Landlord shall promptly cause such items to
be corrected. The term “punch list” shall mean details of construction,
decoration, and mechanical adjustment which in the aggregate, are minor in
character and do not interfere with the Tenant’s use or enjoyment of the
Premises. In addition to (and not in lieu of) Landlord’s obligations under the
Lease with respect to repairs, Landlord warrants to Tenant that the Landlord’s
Work will be free from defects in workmanship and materials. Therefore, if,
during the first twelve (12) months of the Term, Tenant shall reasonably
determine that any of the workmanship or material used in the Work is defective,
and Tenant shall so notify Landlord in writing that such workmanship or material
is defective, Landlord shall cause such defective workmanship or material to be
appropriately corrected, repaired, or replaced, without cost or expense to
Tenant. Such correction, repair or replacement shall be performed as promptly as
practical and in such manner so as to minimize interference with Tenant’s
operations in or about the Premises.
 
4.    Changes to Approved Plans:    Tenant shall not order extra work or a
change order (“Change Order”) with respect to construction of the Landlord’s
Work without the prior written consent of the Landlord, which shall not be



1
 
EXHIBIT B



--------------------------------------------------------------------------------

unreasonably withheld or delayed, and provided there is a reasonable basis for
such Change Order, such Change Order does not violate any permits received by
Landlord for the Landlord’s Work or such Change Order is required by Law. Any
racking and cabling required by Tenant for the server room, laboratories or IDF
room in the Premises shall be considered a Change Order hereunder. All requests
for approval of a Change Order made by Tenant shall be made in writing, shall
specify any added or reduced cost and/or construction time resulting therefrom,
and shall become effective and a part of the Approved Plans only if approved in
writing by Landlord. If a Change Order requested by Tenant results in an
increase in the cost of construction of the Landlord’s Work as shown in the
Approved Plans, Tenant shall pay all such increased costs within thirty (30)
days of request therefor by Landlord or, at Tenant’s election, such additional
costs shall be amortized over the initial Term of the Lease, together with
interest thereon at the rate of ten percent (10%) per annum, and paid to
Landlord on a straight line basis as Additional Rent at the same time and in the
same manner as Base Rent is due pursuant to the terms of the Lease.
 
5.    Intentionally Omitted.
 
6.    Tenant Lease Default.    Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Tenant’s Default occurs at any time
before the Premises is Ready for Occupancy, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to cease the construction of the Landlord’s Work (in which case,
Tenant shall be responsible for any delay in the Premises being Ready for
Occupancy caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Agreement shall be forgiven until such time as
such Event of Tenant’s Default is cured pursuant to the terms of the Lease.
 
7.    Effect of Agreement:    In the event of any inconsistency between this
Improvement Agreement and the Lease, the terms of this Agreement shall prevail.
 
LANDLORD:
     
TENANT:
Network Appliance, Inc.,
a Delaware corporation
     
PalmSource, Inc.,
a Delaware corporation
By:
  
/s/    Thom Bryant        

--------------------------------------------------------------------------------

     
By:
  
/s/    David Nagel        

--------------------------------------------------------------------------------

Title:
  
VP WPR

--------------------------------------------------------------------------------

     
Title:
  
President and CEO

--------------------------------------------------------------------------------

                   
By:
  

--------------------------------------------------------------------------------

     
By:
  
/s/    Doreen S. Yochum      

--------------------------------------------------------------------------------

Title:
  

--------------------------------------------------------------------------------

     
Title:
  
Chief Administrative Officer

--------------------------------------------------------------------------------

 
 



2
 
EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C
 
COMMENCEMENT DATE
 
With respect to that certain lease (“Lease”) between
                                , a                                  (“Tenant”),
and                                 , a                                 
(“Landlord”), whereby Landlord leased to Tenant and Tenant leased from Landlord
approximately                                  rentable square feet of the
building located at ______________ (“Premises”) in accordance with that certain
lease dated                     , 2002, Tenant hereby acknowledges and certifies
to Landlord as follows:
 
(1)    The Lease commenced on                     , 2002 (“Commencement Date”);
and
 
(2)    Tenant has accepted [and is currently in possession of] the Premises.
 
IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this         
day of                     , 2002.
 
“Tenant”

--------------------------------------------------------------------------------

a
 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

Its:
 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

Its:
 

--------------------------------------------------------------------------------



1
 
EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D
 
RULES AND REGULATIONS
 
1.
 
No sign, placard, picture, advertisement, name or notice shall be installed or
displayed on any part of the outside or inside of the Building without the prior
written consent of Landlord. Landlord shall have the right to remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
chosen by Landlord.

 
2.
 
The directory of the Building will be provided exclusively for the display of
the name and location of tenants, and Landlord reserves the right to exclude any
other names therefrom.

 
3.
 
Except as consented to in writing by Landlord (which consent shall not be
unreasonably withheld or delayed) or in accordance with Building standard
improvements, no draperies, curtains, blinds, shades, screens or other devices
shall be hung at or used in connection with any window or exterior door or doors
of the Premises. No awning shall be permitted on any part of the Premises.
Tenant shall not place anything against or near glass partitions or doors or
windows which may appear unsightly from outside the Premises.

 
4.
 
Tenant shall not obstruct any sidewalks, halls, lobbies, passages, exits,
entrances, elevators or stairways of the Building. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building or make any roof or
terrace penetrations. Tenant shall not allow anything to be placed on the
outside terraces or balconies without the prior written consent of Landlord.

 
5.
 
All cleaning and janitorial services for the Common Areas of the Building shall
be provided exclusively through Landlord. Except with the written consent of
Landlord, which shall not be unreasonably withheld or delay, no person or
persons other than those reasonably approved by Landlord shall be employed by
Tenant or permitted to enter the Building for the purpose of cleaning the
Premises. Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises. Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, however occurring, or for any damage to any Tenant’s property by the
janitor or any other employee or person.

 
6.
 
As of the Commencement Date, Landlord will furnish Tenant, free of charge (but
as a Building Operating Expense), with one (1) security pass card to Tenant’s
suite entrance for each office in the Premises. Landlord may make a reasonable
charge for any additional cards and for having any card reading devices or locks
changed. Tenant shall not make or have made additional security pass cards or
keys without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed, and Tenant shall not alter any lock or install
a new additional lock or bolt on any door of its Premises without Landlord’s
prior written consent, which consent shall not be unreasonably withheld or
delayed. Tenant shall deliver to Landlord, upon the termination of its tenancy,
the security pass cards or keys to all locks for doors on the Premises, and in
the event of loss of any security pass cards or keys furnished by Landlord,
shall pay Landlord therefor.

 
7.
 
If Tenant requires telegraphic, telephonic, burglar alarm or similar services,
it shall first obtain, and comply with, Landlord’s reasonable instructions for
their installation.

 
8.
 
The elevators shall be available for use by all tenants in the Building, subject
to reasonable scheduling as Landlord in its reasonable discretion shall deem
appropriate. No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the Building or carried in the elevators
except between the hours, in the manner and in the elevators as reasonably may
be designated by Landlord.

 
9.
 
Tenant shall not place a load upon any floor of the Premises which exceeds the
maximum load per square foot which the floor was designed to carry and which is
allowed by law. Tenant’s business machines and mechanical equipment which cause
noise or vibration which may be transmitted to the structure of the Building or
to any space therein, and which is reasonably objectionable to Landlord or to
any tenants in the Building, shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration.

 
10.
 
Subject to the provisions of Section 8.6 of the Lease, Tenant shall not use or
keep in the Premises any toxic or hazardous materials or any kerosene, gasoline
or inflammable or combustible fluid or material other than those limited
quantities necessary for the operation or maintenance of office equipment.
Tenant shall not use or permit to be used in the Premises any foul or noxious
gas or substance, or permit or allow the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors or vibrations. No animal, except seeing eye dogs when
in the company of their masters, may be brought into or kept in the Building.

 
11.
 
Tenant shall not use any method of heating or air-conditioning other than that
supplied by Landlord, unless Tenant receives the prior written consent of
Landlord, which shall not be unreasonably withheld or delayed.

 
12.
 
Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Building’s heating and air-conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant



1
 
EXHIBIT D



--------------------------------------------------------------------------------

    
 
has actual notice. Tenant shall refrain from attempting to adjust controls other
than room thermostats installed for Tenant’s use. Tenant shall use reasonable
efforts to keep corridor doors and sliding glass doors closed, and shall close
window coverings at the end of each business day.

 
13.
 
Landlord reserves the right, exercisable without notice and without liability to
Tenant, to change the name and street address of the Building. Notwithstanding
the foregoing, if Landlord changes the street address of the Building, within
thirty (30) days after receipt of Tenant’s invoices therefor, Landlord will
reimburse Tenant for its actual and reasonable costs in changing the address of
the Building on its stationery and related items.

 
14.
 
Landlord reserves the right to deny entry to any person from the Building
between the hours of 6:00 p.m. and 8:00 a.m. the following day, or any other
hours as reasonably may be established from time to time by Landlord, and on
Saturdays, Sundays and legal holidays, unless that person has a security badge
or other appropriate identification or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of those persons. Landlord shall not be liable for damages
for any error in admitting or excluding any person from the Building. Landlord
reserves the right to prevent access to the Building by closing the doors or by
other appropriate action in case of invasion, mob, riot, public excitement or
other commotion.

 
15.
 
Tenant shall close and lock the doors of its Premises, shut off all water
faucets or other water apparatus and turn off all lights and other equipment
which is not required to be continuously run. Tenant shall be responsible for
any damage or injuries sustained by other tenants or occupants of the Building
or Landlord for noncompliance with this Rule.

 
16.
 
The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be placed therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
it.

 
17.
 
Tenant shall not install any loudspeaker or other device on the roof or exterior
walls of the Building. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

 
18.
 
Tenant shall not cut or bore holes for wires in the partitions, woodwork or
plaster of the Premises, except in connection with hanging pictures, white
boards and the like. Tenant shall not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord. Tenant shall repair,
or be responsible for the cost of repair of any damage resulting from
noncompliance with this Rule.

 
19.
 
Tenant shall not install, maintain or operate upon the Premises any vending
machine without the prior written consent of Landlord, which shall not be
unreasonably withheld or delayed.

 
20.
 
Canvassing, soliciting and distributing handbills or any other written material
and peddling in the Building are prohibited, and each tenant shall cooperate to
prevent these activities.

 
21.
 
Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s reasonable judgment, is intoxicated or under the influence of
liquor or drugs, or who is in violation of any of the Rules and Regulations of
the Building.

 
22.
 
Tenant shall store all its trash and garbage within its Premises. Tenant shall
not place in any trash box or receptacle any material which cannot be disposed
of in the ordinary and customary manner of trash and garbage disposal within the
Building. All garbage and refuse disposal shall be made in accordance with
reasonable directions issued from time to time by Landlord.

 
23.
 
Use by Tenant of Underwriters’ Laboratory approved equipment for brewing coffee,
tea, hot chocolate and similar beverages and microwaving food shall be
permitted, provided that the equipment and use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

 
24.
 
Tenant shall not use the name of the Building in connection with or in promoting
or advertising the business of Tenant, except as Tenant’s address, without the
written consent of Landlord.

 
25.
 
Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations reasonably established by Landlord or established any
governmental agency. Tenant shall be responsible for any increased insurance
premiums attributable to Tenant’s use of the Premises, Building or Property.

 
26.
 
Tenant assumes any and all responsibility for protecting its Premises from theft
and robbery, which responsibility includes keeping doors locked and other means
of entry to the Premises closed.

 
27.
 
Tenant shall not use the Premises, or suffer or permit anything to be done on,
in or about the Premises, which may result in an increase to Landlord in the
cost of insurance maintained by Landlord on the Building and Common Areas.
Notwithstanding anything to the contrary contained in this Section, if Tenant
pays the increase in insurance premiums, Tenant shall not be in default
hereunder.



2
 
EXHIBIT D



--------------------------------------------------------------------------------

 
28.
 
Tenant’s requests for assistance will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 
29.
 
To the extent Tenant has been granted any parking privileges in the Lease,
Tenant shall not park its vehicles in any parking areas designated by Landlord
as areas for parking by visitors to the Building or other reserved parking
spaces. Tenant shall instruct its employees, contractors and invitees to not
leave vehicles in the Building parking area overnight, nor park any vehicles in
the Building parking area, other than automobiles, motorcycles, motor driven or
non-motor driven bicycles or four-wheeled trucks. Tenant, its agents, employees
and invitees shall not park any one (1) vehicle in more than one (1) parking
space.

 
30.
 
The scheduling and manner of all Tenant move-ins and move-outs shall be subject
to the reasonable discretion and approval of Landlord. If Tenant’s movers damage
the elevator or any other part of the Property, Tenant shall pay to Landlord the
actual and reasonable amount required to repair the damage.

 
31.
 
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no waiver by Landlord shall be
construed as a waiver of the Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing the Rules and
Regulations against any or all of the tenants of the Building.

 
32.
 
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of premises in the Building. In the event of a
conflict between these Rules and Regulations and the Lease, the terms of the
Lease shall control.

 
33.
 
Landlord reserves the right to make other reasonable Rules and Regulations as,
in its reasonable judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.
Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to comply with any rule or regulation unless the same does not
unreasonably interfere with Tenant’s use of the Premises or Tenant’s parking
rights and complies with the terms of Section 8.11 of the Lease.

 
34.
 
Tenant shall notify Tenant’s employees, agents, clients, customers, invitees and
guests of the need to observe all of the foregoing rules.



3
 
EXHIBIT D



--------------------------------------------------------------------------------

 
EXHIBIT E
 
GUARANTY OF LEASE
 
THE LEASE GUARANTY (“Guaranty”) is provided as of this ____ day of March, 2002,
by PALM, INC., a Delaware corporation (“Guarantor”), to NETWORK APPLIANCE, INC.,
a Delaware corporation (“Landlord”).
 
THIS GUARANTY IS MADE on the basis of the following facts, intentions and
understandings:
 
A.    PalmSource, Inc., a Delaware corporation (“Tenant”), has agreed to lease
from Landlord certain premises (the “Premises”) commonly known as 1240 Crossman
Avenue in Sunnyvale, California pursuant to the terms of that certain Lease
dated April __, 2002 (the “Lease”); and Guarantor acknowledges receipt of a true
and complete copy of the Lease.
 
B.    As a condition to Landlord’s agreement to execute the Lease, Landlord has
required that Guarantor execute this Guaranty, guaranteeing performance of all
of the covenants on Tenant’s part to be performed pursuant to the Lease.
 
NOW, THEREFORE, in order to induce Landlord to enter into the Lease, Guarantor
agrees as follows:
 
1.    Unless and until either: (i) Tenant shall become a publicly traded company
on any nationally recognized public exchange, or (ii) Tenant has been
financially profitable, as determined by generally acceptable accounting
principles, for four (4) consecutive fiscal quarters, or (iii) Tenant shall be
sold to a successor company and such company, as of the date it assumes all of
the obligations of Tenant pursuant to this Lease, if a public company, has a
market capitalization equal to or greater than Five Hundred Million Dollars
($500,000,000) or, if a private company, has a net worth equal to or greater
than Five Hundred Million Dollars ($500,000,000) (the “Tenant Conditions”).
Guarantor unconditionally guaranties the timely performance of all obligations
on the part of Tenant to be performed pursuant to the terms of the Lease (“Lease
Obligations”), including the lien-free construction and installment of all
tenant improvements of Tenant and the payment of all rent, additional rent,
expenses and costs, in accordance with the terms of and at the time and place
specified therein. The term “Lease Obligations” is used herein in its most
comprehensive sense and includes, without limitation, all debts, obligations and
liabilities of Tenant incurred in connection with the Lease, whether heretofore,
now or hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, or whether recovery upon such Lease
Obligations or portion thereof may be or hereafter become otherwise
unenforceable as a result of any change in law or any bankruptcy under Title 11
of the United States Code.
 
2.    The obligations of Guarantor hereunder shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of Tenant or any other persons heretofore given or hereafter to be
given to Landlord; and this Guaranty shall not, unless expressly herein
provided, affect or invalidate any such other guaranties.
 
3.    The obligations of Guarantor hereunder are independent of the obligations
of Tenant. Landlord may bring a separate action or actions against Guarantor
hereon and such actions may be brought either in conjunction with actions
against Tenant or against Guarantor directly, regardless of whether Landlord has
commenced any action or obtained any judgment against Tenant. The liability of
Guarantor hereunder shall be reinstated and revived and the rights of Landlord
shall continue if and to the extent that for any reason any amount at any time
paid on account of any Lease Obligations is rescinded or must be otherwise
restored by Landlord, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Landlord in its reasonable and sole discretion; provided,
however, that if Landlord chooses to contest any such matter at the request of
Guarantor, Guarantor agrees to indemnify and hold Landlord harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Landlord in connection therewith, including without limitation,
in any litigation with respect thereto.
 
4.    Guarantor authorizes Landlord, without notice or demand and without
affecting the liability of Guarantor hereunder, from time to time to:
 
a.    Amend, modify, accelerate or defer the time for performance of the Lease
Obligations, including, without limitation, increase or decrease of the rent or
term thereunder;
 
b.    Take and hold security for performance of the Lease Obligations and
exchange, enforce, waive or release any such security;
 
c.    Apply such security in whole or in part and direct the order or manner of
sale thereof as Landlord, in Landlord’s discretion, may determine; and the
provisions of this paragraph shall constitute a waiver of Guarantor’s right to
claim exoneration from the Lease Obligations in the event of any such action;
 
d.    Apply payments received by Landlord from Tenant to any indebtedness of
Tenant to Landlord, in such order as Landlord shall determine in its sole
discretion, whether or not any such indebtedness is



1
 
EXHIBIT E



--------------------------------------------------------------------------------

covered by this Guaranty (and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise); and
 
e.    Assign this Guaranty or Landlord’s interest hereunder in whole or in part
to any successor in interest to Landlord in the Building and the Lease.
 
5.    Until the earlier of the Tenant Conditions or the date on which the Lease
Obligations shall have been performed in full, Guarantor shall have no right of
subrogation and hereby waives any right to enforce any remedy which Landlord now
has or may hereafter have against Tenant; and Guarantor waives the benefit of
any right to participate in any security now or hereafter held by Landlord from
Tenant. Guarantor waives any defense Guarantor may have based upon any exercise
of remedies by Landlord which destroys Guarantor’s subrogation rights or
Guarantor’s rights to proceed against Tenant for reimbursement. Until the
earlier of the Tenant Conditions or the date on which the Lease Obligations
shall have been paid and/or performed in full, Guarantor further waives any
right to enforce any remedy which Landlord now has or may hereafter have against
Tenant or any other person, and waives any benefit of, or any right to
participate in any security whatsoever now or hereafter held by Landlord.
 
6.    Guarantor represents and warrants that: (a) this Guaranty is executed at
Tenant’s request; (b) Landlord has made no representation to Guarantor as to the
creditworthiness of Tenant; and (c) Guarantor is, for purposes of executing this
Guaranty, adequately informed regarding the assets, liabilities, financial
condition, and financial affairs of Tenant and Guarantor has established
adequate means of obtaining from Tenant on a continuing basis financial and
other information pertaining to Tenant’s financial condition. Guarantor agrees
to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Guarantor’s risks hereunder, and
Guarantor further agrees that Landlord shall have no obligation to disclose to
Guarantor any information or material about Tenant which is acquired by Landlord
in any manner, including, without limitation, any internal reports of Landlord.
 
7.    Guarantor further represents and warrants that:
 
a.    Guarantor is fully informed regarding its assets, liabilities, financial
condition and financial affairs;
 
b.    Guarantor is familiar with the transactions contemplated to occur in
connection with consummation of this Guaranty, including the execution and
delivery of the Lease;
 
c.    in connection with the execution of this Guaranty, Guarantor has reviewed
its financial books and records and conferred with such other persons as
Guarantor deemed appropriate in making the statements set forth in this
paragraph;
 
d.    upon the consummation of the transactions contemplated by this Guaranty,
and immediately upon giving effect to the foregoing transactions, Guarantor will
have a positive net worth as that term is understood according to generally
accepted accounting principles and will not be rendered “insolvent” (Guarantor
understands that in this context, a person is “insolvent” if, after fair
valuations, the sum of Guarantor’s debts is greater than all of Guarantor’s
assets and that failure to pay debts as they become due is also a presumption of
insolvency; Guarantor understands that the term “debts includes any liability on
any claim, whether mature or unmatured, liquidated or unliquidated, fixed or
contingent, disputed or undisputed, legal or equitable, secured or unsecured,
but does not include an obligation to the extent it is secured by a valid lien
on property not included as an “asset” of Guarantor; Guarantor further
understands the term “asset” means Guarantor’s property, but does not include
property to the extent that it is encumbered by a valid lien or to the extent it
is generally exempt under a nonbankruptcy law and that the term “asset” does not
include property that has been transferred, concealed or removed with an intent
to hinder, delay or defraud creditors or that has been transferred in a manner
making the transfer voidable under the California Uniform Fraudulent Transfer
Act; and Guarantor will not be left with remaining assets that are unreasonably
small in relation to its current and anticipated debts and liabilities (in
reaching this conclusion, Guarantor understands that “remaining assets that are
unreasonably small” depends upon the nature of the particular business conducted
or anticipated to be conducted by Guarantor in light of personal financial
projections and available credit capacity));
 
e.    Guarantor by executing, delivering and performing this Guaranty does not
intend to incur, nor does Guarantor believe that it will incur, debts beyond its
ability to pay as such debts mature; and Guarantor, by executing, delivering or
performing this Guaranty or by taking any action with respect thereto, does not
intend to hinder, delay or defraud present or future creditors of Guarantor; and
 
f.    Guarantor has provided to Landlord true and complete financial statements
of Guarantor.
 
8.    Guarantor waives:
 
a.    any defense arising by reason of any disability or other defense of Tenant
(other than a default by Landlord of its obligations under the Lease) or by
reason of the cessation from any cause whatsoever of the liability of Tenant
other than full performance and discharge of the Lease Obligations, including
any defense Guarantor may acquire by reason of Landlord’s election of any remedy
against Guarantor or Tenant, or both.



2
 
EXHIBIT E



--------------------------------------------------------------------------------

 
b.    all presentments, notices of demand, demands for performance, notices of
nonperformance, protests, notices of protests, notices of dishonor and notices
of acceptance of this Guaranty and of the existence, creation or incurring of
all or any part of the Lease Obligations now existing or hereafter arising;
 
c.    any defense arising by reason of (i) any disability or other defense of
Tenant or any other person (other than a default by Landlord of its obligations
under the Lease), or (ii) the cessation from any cause whatsoever of the Lease
Obligations, either in whole or in part (except for the expiration of the Lease
and full satisfaction of the Lease Obligations), to Landlord;
 
d.    any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of Tenant or any
principal of Tenant;
 
e.    the right to trial by jury in any action, proceeding or counterclaim
brought by either Guarantor or Landlord against the other on any matters
whatsoever arising out of or in any way connected with this Guaranty; and
Guarantor agrees that the venue of any litigation arising under this Guaranty
shall be Santa Clara County;
 
f.    the right to interpose the statute of limitations or any counterclaim or
offset of any nature in any such litigation;
 
g.    any and all benefits available to sureties and creditors which might
otherwise be available to the undersigned under Sections 2809, 2810, 2819, 2839,
2845, 2849, 2850, 2899 and 3433 of the California Civil Code; and
 
h.    any defenses based upon Landlord’s election, in any proceeding instituted
under the Federal Bankruptcy Code, of the application of Section 1111(b)(2) of
the Federal Bankruptcy Code or any successor statute, and any defense based upon
any borrowing or any grant of a security interest under Section 364 of the
Federal Bankruptcy Code.
 
9.    Guarantor warrants and agrees that each of the waivers set forth above are
made with Guarantor’s full knowledge of their significance and consequences, and
that under the circumstances, the waivers are reasonable and not contrary to
public policy or law. If any of said waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.
 
10.    This Guaranty will continue unchanged by any bankruptcy, reorganization
or insolvency of Tenant or any successor or assignee thereof or by any
disaffirmance or abandonment of the Lease by a trustee of Tenant. Guarantor
hereby assigns to Landlord any rights Guarantor may have to file a claim or
proof of claim in any bankruptcy or similar proceeding under the Tenant and any
awards or payments thereon to which Guarantor would otherwise be entitled, to
the extent of any unsatisfied Lease Obligations.
 
11.    All sums due hereunder to be paid by Guarantor to Landlord shall bear
interest from the date payment is due until the date payment is received at the
prime rate of interest charged from time to time by Bank of America NT&SA, plus
four percent (4%) per annum, but not to exceed the maximum rate of interest
allowable under law.
 
12.    INTENTIONALLY DELTED.
 
13.    Guarantor acknowledges that the undertakings of Guarantor hereunder are
given in consideration of Landlord’s acceptance of the Lease and execution
thereof and that Landlord would not consummate the Lease were it not for the
execution and delivery of this Guaranty.
 
14.    All payments, advances, charges, costs and expenses, including reasonable
attorneys’ fees, made or incurred by Landlord in the enforcement of this
Guaranty or in the collection or performance of the Lease Obligations, or any
portion thereof, shall be paid by Guarantor within ten (10) days of demand by
Landlord, together with interest thereon accruing from and after the lapse of
such ten (10) days at the rate per annum set forth above. If either Landlord or
Guarantor shall bring any action or legal proceeding to enforce, protect or
establish any term or covenant of this Guaranty, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, court costs and experts’
fees as may be fixed by the court. “Prevailing party” as used in this Guaranty
includes a party who dismisses an action for recovery hereunder in exchange for
sums allegedly due, performance of covenants allegedly breached or consideration
substantially equal to the relief sought in the action.
 
15.    This Guaranty shall be binding upon and inure to the benefit of the
heirs, executors, administrators, legal representatives, successors and assigns
of the parties, and shall be governed by and construed under the internal laws
of the State of California.
 
16.    All notices, requests and demands given to or made upon Guarantor or
Landlord must be in writing and shall be deemed to have been given, delivered or
made when personally delivered, when actually received by first class mail,
postage prepaid or certified or registered mail, postage prepaid, addressed as
follows or when delivery of certified or registered mail addressed as follows is
attempted and delivery is refused:



3
 
EXHIBIT E



--------------------------------------------------------------------------------

 
Guarantor:
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Landlord:
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty the day and year first
above written.
 
“GUARANTOR”
Palm, Inc.,
a ___________________ corporation
By:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AGREEMENT ACKNOWLEDGED:
 
Tenant hereby consents to all of the terms and 
conditions of the foregoing Guaranty.
 
“Tenant”
 
PalmSource, Inc.,
a Delaware corporation
By:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:    
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



4
 
EXHIBIT E